Exhibit 10.7

MORTGAGE

and

ABSOLUTE ASSIGNMENT OF RENTS AND LEASES

and

SECURITY AGREEMENT

(AND FIXTURE FILING)

The parties to this MORTGAGE AND ABSOLUTE ASSIGNMENT OF RENTS AND LEASES AND
SECURITY AGREEMENT (AND FIXTURE FILING) (“Mortgage”), dated as of July 6, 2006,
are KBS SABAL PAVILION, LLC, a Delaware limited liability company (“Mortgagor”),
with an office at c/o KBS REIT Acquisition II, LLC, 620 Newport Center Drive,
Suite 1300, Newport Beach, California 92663, and MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC., a Delaware corporation (“MERS” or “Mortgagee”), with
a mailing address at MERS Commercial, P.O. Box 2300, Flint, Michigan 48501-2300.

RECITALS

A. KBS SABAL PAVILION, LLC, a Delaware limited liability company (“Borrower”)
proposes to borrow from Wells Fargo Bank, National Association (“Lender”) and
Lender proposes to lend to Borrower the principal sum of FOURTEEN MILLION SEVEN
HUNDRED THOUSAND AND NO/100THS DOLLARS ($14,700,000.00) (“Loan”). The Loan is
evidenced by a promissory note (“Note”) executed by Borrower, dated the date of
this Mortgage, payable to the order of Lender in the principal amount of the
Loan. The maturity date of the Loan is August 1, 2036.

 

B. The loan documents include this Mortgage, the Note and the other documents
described in the Note as Loan Documents (“Loan Documents”).

 

1



--------------------------------------------------------------------------------

ARTICLE 1. MORTGAGE

 

1.1 GRANT. For the purposes of and upon the terms and conditions of this
Mortgage, Mortgagor irrevocably mortgages, grants, bargains, sells, conveys,
transfers, pledges, sets over and assigns, and grants a security interest to
Mortgagee, its successors and assign, with right of entry and possession, all of
Mortgagor’s right, title and interest, whether now owned or hereafter acquired,
in or to all of the following:

 

  a. That real property (“Land”) located in the city of Tampa, county of
Hillsborough, state of Florida, and more particularly described on Exhibit A
attached hereto;

 

  b. All appurtenances, easements, rights of way, water and water rights, pumps,
pipes, flumes and ditches and ditch rights, water stock, ditch and/or reservoir
stock or interests, royalties, development rights and credits, air rights,
minerals, oil rights, all sewer capacity rights, and gas rights, now or later
used or useful in connection with, appurtenant to or related to the Land;

 

  c. All buildings, structures, facilities, other improvements and fixtures now
or hereafter located on the Land;

 

  d. All apparatus, equipment, machinery and appliances and all accessions
thereto and renewals and replacements thereof and substitutions therefor used in
the operation or occupancy of the Land, it being intended by the parties that
all such items shall be conclusively considered to be a part of the Land,
whether or not attached or affixed to the Land;

 

  e. All land lying in the right-of-way of any street, road, avenue, alley or
right-of-way opened, proposed or vacated, and all sidewalks, strips and gores of
land adjacent to or used in connection with the Land;

 

  f. All additions and accretions to the property described above;

 

  g. All licenses, authorizations, certificates, variances, consents, approvals
and other permits now or hereafter pertaining to the Land and all estate, right,
title and interest of Mortgagor in, to, under or derived from all tradenames or
business names relating to the Land or the present or future development,
construction, operation or use of the Land; and

 

  h. All proceeds of any of the foregoing.

All of the property described above is hereinafter collectively defined as the
“Property”. The listing of specific rights or property shall not be interpreted
as a limitation of general terms.

ARTICLE 2. OBLIGATIONS SECURED

 

2.1 OBLIGATIONS SECURED. Mortgagor makes the foregoing grant and assignment for
the purpose of securing the following obligations (“Secured Obliga­tions”):

 

  a. Full and punctual payment to Lender of all sums at any time owing under the
Note;

 

  b. Payment and performance of all covenants and obligations of Mortgagor under
this Mortgage including, without limitation, indemnification obligations and
advances made to protect the Property;

 

  c. Payment and performance of all additional covenants and obligations of
Borrower and Mortgagor under the Loan Documents;

 

2



--------------------------------------------------------------------------------

  d. Payment and performance of all covenants and obligations, if any, which any
rider attached as an exhibit to this Mortgage recites are secured hereby;

 

  e. Payment and performance of all future advances and other obligations that
the then record owner of all or part of the Property may agree to pay and/or
perform (whether as principal, surety or guarantor) for the benefit of
Mortgagee, when the obligation is evidenced by a writing which recites that it
is secured by this Mortgage;

 

  f. All interest and charges on all obligations secured hereby including,
without limitation, prepayment charges, late charges and loan fees;

 

  g. All modifications, extensions and renewals of any of the obligations
secured hereby, however evidenced, including, without limitation: (i)
modifications of the required principal payment dates or interest payment dates
or both, as the case may be, deferring or accelerating payment dates wholly or
partly; and (ii) modifications, extensions or renewals at a different rate of
interest whether or not any such modification, extension or renewal is evidenced
by a new or additional promissory note or notes; and

 

  h. Payment and performance of any other obligations which are defined as
“Secured Obligations” in the Note.

 

2.2 FUTURE ADVANCES. This Mortgage is given to secure not only the Secured
Obligations, but also such future advances, whether such advances are obligatory
or are to be made at the option of Mortgagee or the holder hereof, or otherwise
as are made within 20 years from the date hereof, to the same extent as if such
future advances were made on the date of the execution of this Mortgage. The
total amount of Secured Obligations that may be so secured by this Mortgage may
be increased or decreased from time to time, but the total unpaid balance so
secured at any one time shall not exceed twice the face amount of the Note, plus
interest thereon, and any disbursements made under this Mortgage for the payment
of impositions, taxes, assessments, levies, insurance, or otherwise with
interest on such disbursements as provided for herein, plus any increases in the
principal balance as the result of negative amortization or deferred interest,
if any. It is agreed that any additional sum or sums advanced by Mortgagee
pursuant to the terms hereof shall be equally secured with and have the same
priority as the original Secured Obligations and shall be subject to all of the
terms, provisions and conditions of this Mortgage, whether or not such
additional loans or advances are evidenced by other promissory notes or other
guaranties of Mortgagor and whether or not identified by a recital that it or
they are secured by this Mortgage. It is further agreed that any additional
promissory note or guaranty or promissory notes or guaranties executed and
delivered pursuant to this paragraph shall automatically be deemed to be
included in the term “Note” wherever it appears in the context of this Mortgage.
Without the prior written consent of Mortgagee, which Mortgagee may grant or
withhold in its sole discretion, Mortgagor shall not file for record any notice
limiting the maximum principal amount that may be secured by this Mortgage to a
sum less than the maximum principal amount set forth in this paragraph.

 

2.3 OBLIGATIONS. The term “obligations” is used herein in its broadest and most
comprehensive sense and shall be deemed to include, without limitation, all
interest and charges, prepayment charges, late charges and loan fees at any time
accruing or assessed on any of the Secured Obligations.

 

2.4 MATURITY DATE. The maturity date of the Note is July 1, 2036.

 

2.5 INCORPORATION. All terms and conditions of the documents which evidence any
of the Secured Obligations are incor­porated herein by this reference. All
persons who may have or acquire an interest in the Property shall be deemed to
have notice of the terms of the Secured Obligations and to have notice that the
rate of interest on one or more Secured Obligation may vary from time to time.

 

3



--------------------------------------------------------------------------------

ARTICLE 3. ABSOLUTE ASSIGNMENT OF RENTS AND LEASES

 

3.1 ASSIGNMENT. Mortgagor irrevocably assigns to Mortgagee all of Mortgagor’s
right, title and interest in, to and under: (a) all present and future leases of
the Property or any portion thereof, all licenses and agreements relating to the
management, leasing or operation of the Property or any portion thereof, and all
other agreements of any kind relating to the use or occupancy of the Property or
any portion thereof, whether such leases, licenses and agreements are now
existing or entered into after the date hereof (“Leases”); and (b) the rents,
issues, deposits and profits of the Property, including, without limitation, all
amounts payable and all rights and benefits accruing to Mortgagor under the
Leases (“Payments”). The term “Leases” shall also include all guarantees of and
security for the tenants’ performance thereunder, and all amendments,
extensions, renewals or modifications thereto which are permitted hereunder.
This is a present and absolute assignment, not an assignment for security
purposes only, and Mortgagee’s right to the Leases and Payments is not
contingent upon, and may be exercised without possession of, the Property.

 

3.2 GRANT OF LICENSE. Mortgagee confers upon Mortgagor a revocable license
(“License”) to collect and retain the Payments as they become due and payable,
until the occurrence of a Default (as hereinafter defined). Upon a Default, the
License shall be automatically revoked and Mortgagee may collect and apply the
Payments pursuant to the terms hereof without notice and without taking
possession of the Property. All Payments thereafter collected by Mortgagor shall
be held by Mortgagor as trustee under a constructive trust for the benefit of
Mortgagee. Mortgagor hereby irrevocably authorizes and directs the tenants under
the Leases to rely upon and comply with any notice or demand by Mortgagee for
the payment to Mortgagee of any rental or other sums which may at any time
become due under the Leases, or for the performance of any of the tenants’
undertakings under the Leases, and the tenants shall have no right or duty to
inquire as to whether any Default has actually occurred or is then existing.
Mortgagor hereby relieves the tenants from any liability to Mortgagor by reason
of relying upon and complying with any such notice or demand by Mortgagee.
Mortgagee may apply, in its sole discretion, any Payments so collected by
Mortgagee against any Secured Obligation or any other obligation of Borrower,
Mortgagor or any other person or entity, under any document or instrument
related to or executed in connection with the Loan Documents, whether existing
on the date hereof or hereafter arising. Collection of any Payments by Mortgagee
shall not cure or waive any Default or notice of Default or invalidate any acts
done pursuant to such notice. If and when no Default exists, Mortgagee shall
re-confer the License upon Mortgagor until the occurrence of another Default.

 

3.3 EFFECT OF ASSIGNMENT. The foregoing irrevocable assignment shall not cause
Mortgagee to be: (a) a mortgagee in possession; (b) responsible or liable for
the control, care, management or repair of the Property or for performing any of
the terms, agreements, undertakings, obligations, representations, warranties,
covenants and conditions of the Leases; (c) responsible or liable for any waste
committed on the Property by the tenants under any of the Leases or by any other
parties; for any dangerous or defective condition of the Property; or for any
negligence in the management, upkeep, repair or control of the Property
resulting in loss or injury or death to any tenant, licensee, employee, invitee
or other person; or (d) responsible for or impose upon Mortgagee any duty to
produce rents or profits. Mortgagee shall not directly or indirectly be liable
to Mortgagor or any other person as a consequence of: (e) the exercise or
failure to exercise any of the rights, remedies or powers granted to Mortgagee
hereunder; or (f) the failure or refusal of Mortgagee to perform or discharge
any obligation, duty or liability of Mortgagor arising under the Leases.

 

3.4 COVENANTS-LONG TERM LEASES.

 

  a. All Leases. Mortgagor shall, at Mortgagor’s sole cost and expense:

 

  (i) perform all obligations of the landlord under the Leases and use
reasonable efforts to enforce performance by the tenants of all obligations of
the tenants under the Leases;

 

4



--------------------------------------------------------------------------------

  (ii) use reasonable efforts to keep the Property leased at all times to
tenants which Mortgagor reasonably and in good faith believes are creditworthy
at rents not less than the fair market rental value (including, but not limited
to, free or discounted rents to the extent the market so requires);

 

  (iii) promptly upon Mortgagee’s request, deliver to Mortgagee a copy of each
requested Lease and all amendments thereto and waivers thereof; and

 

  (iv) promptly upon Mortgagee’s request, (A) execute and record any additional
assignments of landlord’s interest under any Lease to Mortgagee, and (B) use
commercially reasonable efforts to obtain a subordinations, non-disturbance and
attornment agreement for any new Lease entered into by Mortgagor, in form and
substance satisfactory to Mortgagee.

Unless consented to in writing by Mortgagee or otherwise permitted under any
other provision of the Loan Documents, Mortgagor shall not:

 

  (v) grant any tenant under any Lease any option, right of first refusal or
other right to purchase all or any portion of the Property under any
circumstances;

 

  (vi) grant any tenant under any Lease any right to prepay rent more than 1
month in advance;

 

  (vii) except upon Mortgagee’s request, execute any assignment of landlord’s
interest in any Lease; or

 

  (viii) collect rent or other sums due under any Lease in advance, other than
to collect rent 1 month in advance of the time when it becomes due.

Any such attempted action in violation of the provisions of this Section shall
be null and void.

Mortgagor shall deposit with Mortgagee any sums received by Mortgagor in
consideration of any termination, modification or amendment of any Lease or any
release or discharge of any tenant under any Lease from any obligation
thereunder and any such sums received by Mortgagor shall be held in trust by
Mortgagor for such purpose. Notwithstanding the foregoing, so long as no Default
exists, the portion of any such sum received by Mortgagor with respect to any
Lease which is less than $50,000 shall be payable to Mortgagor. All such sums
received by Mortgagee with respect to any Lease shall be deemed “Impounds” (as
defined in Section 6.12.b) and shall be deposited by Mortgagee into a pledged
account in accordance with Section 6.12.b. If no Default exists, Mortgagee shall
release such Impounds to Mortgagor from time to time as necessary to pay or
reimburse Mortgagor for such tenant improvements, brokerage commissions and
other leasing costs as may be required to re-tenant the affected space;
provided, however, Mortgagee shall have received and approved each of the
following for each tenant for which such costs were incurred; (1) Mortgagor’s
written request for such release, including the name of the tenant, the location
and net rentable area of the space and a description and cost breakdown of the
tenant improvements or other leasing costs covered by the request; (2)
Mortgagor’s certification that any tenant improvements have been completed
lien-free and in a workmanlike manner; (3) a fully executed Lease, or extension
or renewal of the current Lease; (4) an estoppel certificate executed by the
tenant including its acknowledgement that all tenant improvements have been
satisfactorily completed; and (5) such other information with respect to such
costs as Mortgagee may require. Following the re-tenanting of all affected space
(including, without limitation, the completion of all tenant improvements), and
provided no Default exists, Mortgagee shall release any remaining such Impounds
relating to the affected space to Mortgagor. Mortgagor shall construct all
tenant improvements in a workmanlike manner and in accordance with all
applicable laws, ordinances, rules and regulations. Notwithstanding the
foregoing, Mortgagee acknowledges and agrees that, promptly following
Mortgagor’s written request, Mortgagee shall remit to Mortgagor all Impounds
deposited into the pledged account pursuant to this Section to the extent such
Impounds, at any time, exceed the amount necessary to pay for the leasing costs
for which such Impounds were originally deposited.

 

5



--------------------------------------------------------------------------------

  b. Major Leases. Mortgagor shall, at Mortgagor’s sole cost and expense, give
Mortgagee prompt written notice of any material default by landlord or tenant
under any Major Lease (as defined below). Unless consented to in writing by
Mortgagee (such consent not to be unreasonably withheld) or otherwise permitted
under any other provision of the Loan Documents, Mortgagor shall not:

 

  (i) enter into any Major Lease which (aa) is not on fair market terms (which
terms may include free or discounted rent to the extent the market so requires);
(bb) does not contain a provision requiring the tenant to execute and deliver to
the landlord an estoppel certificate in form and substance satisfactory to the
landlord promptly upon the landlord’s request; or (cc) allows the tenant to
assign or sublet the premises without the landlord’s consent;

 

  (ii) reduce any rent or other sums due from the tenant under any Major Lease;

 

  (iii) terminate or materially modify or amend any Major Lease; or

 

  (iv) release or discharge the tenant or any guarantor under any Major Lease
from any material obligation thereunder.

Any such attempted action in violation of the provisions of this Section shall
be null and void.

“Major Lease”, as used herein, shall mean any Lease, which is, at any time: (1)
a Lease of more than 20% of the total rentable area of the Property, as
reasonably determined by Mortgagee; or (2) a Lease which generates a gross base
monthly rent exceeding 20% of the total gross base monthly rent generated by all
Leases (excluding all Leases under which the tenant is then in default), as
reasonably determined by Mortgagee. Mortgagor’s obligations with respect to
Major Leases shall be governed by the provisions of Section 3.4.a as well as by
the provisions of this Section.

“materially modify or amend,” as used in Section 3.4.b.(iii) above, shall mean
an amendment or modification to an existing Lease that changes the economic
terms of the Lease in a way that decreases the effective rent per net rentable
square foot (taking into account tenant improvement allowances and other
concessions) payable thereunder or that shortens the total Lease term.

 

  c. Mortgagee’s Consent; Failure to Deny Request. Any written request by
Mortgagee for consent pursuant to this Section 3.4 shall include (and be deemed
complete if it includes) a term sheet (“Term Sheet”) in the form and containing
the applicable information attached as Exhibit B attached hereto and made a part
hereof. Mortgagee’s failure to deny any written request by Mortgagor for
Mortgagee’s consent under the provisions of Sections 3.4.a or 3.4.b within five
(5) Business Days after Mortgagee’s receipt of such request (and all documents
and information required pursuant to the Term Sheet) shall be deemed to
constitute Mortgagee’s consent to such request. Mortgagee’s consent shall not be
required with respect to any new lease or lease amendment entered into by
Mortgagor that is consistent with the Term Sheet submitted by Mortgagor to
Mortgagee, which is either approved or deemed approved by Beneficiary. However,
Mortgagor shall promptly provide Mortgagee a copy of the fully executed new
lease amendment or modification.

 

3.5 ESTOPPEL CERTIFICATES. Within 30 days after request by Mortgagee, Mortgagor
shall deliver to Mortgagee and to any party designated by Mortgagee, estoppel
certificates relating to the Leases executed by Mortgagor and by each of the
tenants, in form and substance acceptable to Mortgagee; provided, however, if
any tenant shall fail or refuse to so execute and deliver any such estoppel
certificate upon request, Mortgagor shall use reasonable efforts to cause such
tenant to execute and deliver such estoppel certificate but such tenant’s
continued failure or refusal to do so, despite Mortgagor’s reasonable efforts,
shall not constitute a default by Mortgagor under this Section.

 

6



--------------------------------------------------------------------------------

3.6 RIGHT OF SUBORDINATION. Mortgagee may at any time and from time to time by
specific written instrument intended for the purpose unilaterally subordinate
the lien of this Mortgage to any Lease, without joinder or consent of, or notice
to, Mortgagor, any tenant or any other person. Notice is hereby given to each
tenant under a Lease of such right to subordinate. No subordination referred to
in this Section shall constitute a subordination to any lien or other
encumbrance, whenever arising, or improve the right of any junior lienholder.
Nothing herein shall be construed as subordinating this Mortgage to any Lease.

ARTICLE 4. SECURITY AGREEMENT AND FIXTURE FILING

 

4.1 SECURITY INTEREST. Mortgagor grants and assigns to Mortgagee a security
interest to secure payment and performance of all of the Secured Obligations, in
all of the following described personal property in which Mortgagor now or at
any time hereafter has any interest (“Collateral”):

All goods, building and other materials, supplies, work in process, equipment,
machinery, fixtures, furniture, furnishings, signs and other personal property,
wherever situated, which are or are to be incorporated into, used in connection
with or appropriated for use on the Property; all rents, issues, deposits and
profits of the Property (to the extent, if any, they are not subject to the
Absolute Assignment of Rents and Leases); all inventory, accounts, cash
receipts, deposit accounts, impounds, accounts receivable, contract rights,
general intangibles, software, chattel paper, instruments, documents, promissory
notes, drafts, letters of credit, letter of credit rights, supporting
obligations, insurance policies, insurance and condemnation awards and proceeds,
any other rights to the payment of money, trade names, trademarks and service
marks arising from or related to the Property or any business now or hereafter
conducted thereon by Mortgagor; all permits, consents, approvals, licenses,
authorizations and other rights granted by, given by or obtained from, any
governmental entity with respect to the Property; all deposits or other security
now or hereafter made with or given to utility companies by Mortgagor with
respect to the Property; all advance payments of insurance premiums made by
Mortgagor with respect to the Property; all plans, drawings and specifications
relating to the Property; all loan funds held by Mortgagee, whether or not
disbursed; all funds deposited with Mortgagee pursuant to any Loan Document, all
reserves, deferred payments, deposits, accounts, refunds, cost savings and
payments of any kind related to the Property or any portion thereof, including,
without limitation, all “Impounds” as defined herein; together with all
replacements and proceeds of, and additions and accessions to, any of the
foregoing, and all books, records and files relating to any of the foregoing.

As to all of the above-described personal property which is or which hereafter
becomes a “fixture” under the Florida Uniform Commercial Code (the “UCC”), this
Mortgage constitutes a fixture filing under Florida Statutes Section 679.313 and
679.402, as amended and recodified from time to time, this Mortgage shall
constitute a Fixture Filing recorded in the real estate records. Notwithstanding
the foregoing, nothing herein shall be deemed to create any lien or interest in
favor of the Mortgagee under this Mortgage in any such Collateral which is not a
fixture, and the purpose of this Article IV is to create a fixture filing under
Florida Statutes Section 679.313 and 679.402, as amended or recodified from time
to time.

 

4.2 COVENANTS. Mortgagor agrees: (a) to execute and deliver such documents as
Mortgagee deems necessary to create, perfect and continue the security interests
contemplated hereby; (b) not to change its name, and, as applicable, its chief
executive offices, its principal residence or the jurisdiction in which it is
organized without giving Mortgagee at least 30 days’ prior written notice
thereof; and (c) to cooperate with Mortgagee in perfecting all security
interests granted herein and in obtaining such agreements from third parties as
Mortgagee deems necessary, proper or convenient in connection with the
preservation, perfection or enforcement of any of Mortgagee’s rights hereunder.

 

7



--------------------------------------------------------------------------------

4.3 RIGHTS OF MORTGAGEE. In addition to Mortgagee’s rights as a “Secured Party”
under the UCC, Mortgagee may, but shall not be obligated to, at any time without
notice and at the expense of Mortgagor: (a) give notice to any person of
Mortgagee’s rights hereunder and enforce such rights at law or in equity; (b)
insure, protect, defend and preserve the Collateral or any rights or interests
of Mortgagee therein; and (c) inspect the Collateral. Notwithstanding the above,
in no event shall Mortgagee be deemed to have accepted any property other than
cash in satisfaction of any obligation of Mortgagor to Mortgagee unless
Mortgagee shall make an express written election of said remedy under the UCC or
other applicable law.

 

4.4 RIGHTS OF MORTGAGEE UPON DEFAULT. Upon the occurrence of a Default, then in
addition to all of Mortgagee’s rights as a “Secured Party” under the UCC or
otherwise at law:

 

  a. Disposition of Collateral. Mortgagee may: (i) upon written notice, require
Mortgagor to assemble any or all of the Collateral and make it available to
Mortgagee at a place designated by Mortgagee; (ii) without prior notice, enter
upon the Property or other place where the Collateral may be located and take
possession of, collect, sell, lease, license and otherwise dispose of the
Collateral, and store the same at locations acceptable to Mortgagee at
Mortgagor’s expense; or (iii) sell, assign and deliver the Collateral at any
place or in any lawful manner and bid and become purchaser at any such sales;
and

 

  b. Other Rights. Mortgagee may, for the account of Mortgagor and at
Mortgagor’s expense: (i) operate, use, consume, sell, lease, license or
otherwise dispose of the Collateral as Mortgagee deems appropriate for the
purpose of performing any or all of the Secured Obligations; (ii) enter into any
agreement, compromise or settlement including insurance claims, which Mortgagee
may deem desirable or proper with respect to the Collateral; and (iii) endorse
and deliver evidences of title for, and receive, enforce and collect by legal
action or otherwise, all indebtedness and obligations now or hereafter owing to
Mortgagor in connection with or on account of the Collateral.

Mortgagor acknowledges and agrees that a disposition of the Collateral in
accordance with Mortgagee’s rights and remedies as heretofore provided is a
disposition thereof in a commercially reasonable manner and that 10 days’ prior
notice of such disposition is commercially reasonable notice. Mortgagee shall
have no obligation to process or prepare the Collateral for sale or other
disposition. In disposing of the Collateral, Mortgagee may disclaim all
warranties of title, possession, quiet enjoyment and the like. Any proceeds of
any sale or other disposition of the Collateral may be applied by Mortgagee
first to the reasonable expenses incurred by Mortgagee in connection therewith,
including, without limitations, reasonable attorneys’ fees and disbursements,
and then to the payment of the Secured Obligations, in such order of application
as Mortgagee may from time to time elect.

 

4.5 POWER OF ATTORNEY. Mortgagor hereby irrevocably appoints Mortgagee as
Mortgagor’s attorney-in-fact (such agency being coupled with an interest), and
as such attorney-in-fact, Mortgagee may, without the obligation to do so, in
Mortgagee’s name or in the name of Mortgagor, prepare, execute, file and record
financing statements, continuation statements, applications for registration and
like papers necessary to create, perfect or preserve any of Mortgagee’s security
interests and rights in or to the Collateral, and upon a Default, take any other
action required of Mortgagor; provided, however, that Mortgagee as such
attorney-in-fact shall be accountable only for such funds as are actually
received by Mortgagee.

ARTICLE 5. REPRESENTATIONS AND WARRANTIES

 

5.1 REPRESENTATIONS AND WARRANTIES. Mortgagor represents and warrants to
Mortgagee that, to Mortgagor’s current actual knowledge after reasonable
investigation and inquiry, the following statements are true and correct as of
the Effective Date:

 

8



--------------------------------------------------------------------------------

  a. Legal Status. Mortgagor and Borrower are duly organized and existing and in
good standing under the laws of the state(s) in which Mortgagor and Borrower are
organized. Mortgagor and Borrower are qualified or licensed to do business in
all jurisdictions in which such qualification or licensing is required.

 

  b. Permits. Mortgagor and Borrower possess all permits, franchises and
licenses and all rights to all trademarks, trade names, patents and fictitious
names, if any, necessary to enable Mortgagor and Borrower to conduct the
business(es) in which Mortgagor and Borrower are now engaged in compliance with
applicable law.

 

  c. Authorization and Validity. The execution and delivery of the Loan
Documents have been duly authorized and the Loan Documents constitute valid and
binding obligations of Mortgagor, Borrower or the party which executed the same,
enforceable in accordance with their respective terms, except as such
enforcement may be limited by bankruptcy, insolvency, moratorium or other laws
affecting the enforcement of creditors’ rights, or by the application of rules
of equity.

 

  d. Violations. The execution, delivery and performance by Mortgagor and
Borrower of each of the Loan Documents do not violate any provision of any law
or regulation, or result in any breach or default under any contract,
obligation, indenture or other instrument to which Mortgagor or Borrower is a
party or by which Mortgagor or Borrower is bound.

 

  e. Litigation. There are no pending or threatened actions, claims,
investigations, suits or proceedings before any governmental authority, court or
administrative agency which may adversely affect the financial condition or
operations of Mortgagor or Borrower other than those previously disclosed in
writing by Mortgagor or Borrower to Mortgagee.

 

  f. Financial Statements. The financial statements of Mortgagor and Borrower,
of each general partner (if Mortgagor or Borrower is a partnership), of each
member (if Mortgagor or Borrower is a limited liability company) and of each
guarantor, if any, previously delivered by Mortgagor or Borrower to Mortgagee:
(i) are materially complete and correct; (ii) present fairly the financial
condition of such party; and (iii) have been prepared in accordance with the
same accounting standard used by Mortgagor or Borrower to prepare the financial
statements delivered to and approved by Mortgagee in connection with the making
of the Loan, or other accounting standards approved by Mortgagee. Since the date
of such financial statements, there has been no material adverse change in such
financial condition, nor have any assets or properties reflected on such
financial statements been sold, transferred, assigned, mortgaged, pledged or
encumbered except as previously disclosed in writing by Mortgagor or Borrower to
Mortgagee and approved in writing by Mortgagee.

 

  g. Reports. All reports, documents, instruments and information delivered to
Mortgagee in connection with the Loan: (i) are correct and sufficiently complete
to give Mortgagee accurate knowledge of their subject matter; and (ii) do not
contain any misrepresentation of a material fact or omission of a material fact
which omission makes the provided information misleading.

 

  h. Income Taxes. There are no pending assessments or adjustments of
Mortgagor’s or Borrower’s income tax payable with respect to any year.

 

  i. Subordination. There is no agreement or instrument to which Borrower is a
party or by which Borrower is bound that would require the subordination in
right of payment of any of Borrower’s obligations under the Note to an
obligation owed to another party.

 

  j. Title. Mortgagor lawfully holds and possesses fee simple title to the
Property, without limitation on the right to encumber same except as disclosed
in the title insurance policy delivered to Mortgagee in connection with the
Loan. This Mortgage is a first lien on the Property prior and superior to all
other

 

9



--------------------------------------------------------------------------------

liens and encumbrances on the Property except: (i) liens for real estate taxes
and assessments not yet due and payable; (ii) senior exceptions previously
approved by Mortgagee and shown in the title insurance policy insuring the lien
of this Mortgage; and (iii) other matters, if any, previously disclosed to
Mortgagee by Mortgagor in a writing specifically referring to this
representation and warranty. None of the senior exceptions to the Mortgage
materially and adversely interferes with the current use of the Property, the
security intended to be provided by the Mortgage, the Borrower’s ability to pay
the Secured Obligations when and as due or the value of the Property.

 

  k. Mechanics’ Liens. There are no mechanics’ or similar liens or claims which
have been filed for work, labor or material (and no rights are outstanding that
under law could give rise to any such liens) affecting the Property which are or
may be prior to or equal to the lien of this Mortgage.

 

  l. Encroachments. Except as shown in the survey, if any, previously delivered
to Mortgagee, none of the buildings or other improvements which were included
for the purpose of determining the appraised value of the Property lies outside
of the boundaries or building restriction lines of the Property and no buildings
or other improvements located on adjoining properties encroach upon the
Property.

 

  m. Leases. Except as disclosed to Mortgagee in a written notice specifically
identifying the same: (i) all existing Leases are in full force and effect and
are enforceable in accordance with their respective terms; (ii) no material
breach or default by any party, or event which would constitute a material
breach or default by any party after notice or the passage of time, or both,
exists under any existing Lease; (iii) none of the landlord’s interests under
any of the Leases, including, but not limited to, rents, additional rents,
charges, issues or profits, has been transferred or assigned; and (iv) no rent
or other payment under any existing Lease has been paid by any tenant for more
than 1 month in advance.

 

  n. Collateral. Mortgagor has good title to the existing Collateral, free and
clear of all liens and encumbrances except those, if any, previously disclosed
to Mortgagee by Mortgagor in writing specifically referring to this
representation and warranty. Mortgagor’s chief executive office (or principal
residence, if applicable) is located at the address shown on page one of this
Mortgage. Mortgagor is an organization organized solely under the laws of the
State of Delaware. All organizational documents of Mortgagor delivered to
Mortgagee are complete and accurate in every respect. Mortgagor’s legal name is
exactly as shown on page one of this Mortgage.

 

  o. Condition of Property. Except as shown in the property condition survey or
other engineering reports, if any, previously delivered to or obtained by
Mortgagee, the Property is in good condition and repair and is free from any
damage that would materially and adversely affect the value of the Property as
security for the Loan or the intended use of the Property.

 

  p. Hazardous Materials. Except as shown in the environmental assessment
report(s), if any, previously delivered to or obtained by Mortgagee, the
Property is not and has not been a site for the use, generation, manufacture,
storage, treatment, release, threatened release, discharge, disposal,
transportation or presence of Hazardous Materials (as hereinafter defined)
except as otherwise previously disclosed in writing by Mortgagor to Mortgagee.

 

  q. Hazardous Materials Laws. Except as disclosed in the environmental
assessment reports delivered to Mortgagee, the Property complies with all
Hazardous Materials Laws (as hereinafter defined).

 

  r. Hazardous Materials Claims. Except as disclosed in the environmental
assessment reports delivered to Mortgagee, there are no pending or threatened
Hazardous Materials Claims (as hereinafter defined).

 

  s. Wetlands. Except as expressly identified in the survey delivered to
Mortgagee, No part of the Property consists of or is classified as wetlands,
tidelands or swamp and overflow lands.

 

10



--------------------------------------------------------------------------------

  t. Compliance With Laws. All federal, state and local laws, rules and
regulations applicable to the Property, including, without limitation, all
zoning and building requirements and all requirements of the Americans With
Disabilities Act of 1990, as amended from time to time (42 U. S. C. Section
12101 et seq.) have been satisfied or complied with. Mortgagor is in possession
of all certificates of occupancy and all other licenses, permits and other
authorizations required by applicable law for the existing use of the Property.
All such certificates of occupancy and other licenses, permits and
authorizations are valid and in full force and effect.

 

  u. Property Taxes and Other Liabilities. All taxes, governmental assessments,
insurance premiums, water, sewer and municipal charges, and ground rents, if
any, which previously became due and owing in respect of the Property have been
paid or will be paid prior to delinquency.

 

  v. Condemnation. There is no proceeding pending or threatened for the total or
partial condemnation of the Property.

 

  w. Homestead. There is no homestead or other exemption available to Mortgagor
which would materially interfere with the right to sell the Property or the
right to foreclose this Mortgage.

 

  x. Solvency. None of the transactions contemplated by the Loan will be or have
been made with an actual intent to hinder, delay or defraud any present or
future creditors of Mortgagor, and Mortgagor, on the Effective Date, will have
received fair and reasonably equivalent value in good faith for the grant of the
liens or security interests effected by the Loan Documents. On the Effective
Date, Mortgagor will be solvent and will not be rendered insolvent by the
transactions contemplated by the Loan Documents. Mortgagor is able to pay its
debts as they become due.

 

  y. Separate Tax Parcel(s). The Property is assessed for the real estate tax
purposes as one or more wholly independent tax parcels, separate from any other
real property, and no other real property is assessed and taxed together with
the Property or any portion thereof.

 

  z. Utilities; Water; Sewer. The Property is served by all utilities required
for the current or contemplated use thereof. All utility service is provided by
public utilities and the Property has accepted or is equipped to accept such
utility service. The Property is served by public water and sewer systems.

 

  aa. ERISA Matters. Mortgagor is not an employee benefit plan as defined in
Section 3.(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), which is subject to Title I of ERISA, nor a plan as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (each of the
foregoing hereinafter referred to individually and collectively as “Plan”).
Mortgagor’s assets do not constitute “plan assets” of any plan within the
meaning of Department of Labor Regulation Section 2510.3-101. Mortgagor will not
transfer or convey the Property to a Plan or to a person or entity whose assets
constitute such “plan assets”, and Mortgagor will not be reconstituted as a Plan
or as an entity whose assets constitute “plan assets.” With respect to the Loan,
Mortgagor is acting on Mortgagor’s own behalf and not on account of or for the
benefit of any Plan.

 

  bb. Lease. Borrower represents and warrants that the tenant under the Existing
Ford Lease (as defined in the Note) has not exercised, and has no current right
to exercise the cancellation option in Section 5.02(k) of the Existing Ford
Lease, or the option to expand in Exhibit H to the Existing Ford Lease.

 

5.2 COMMERCIAL LOAN. Borrower warrants that the loan evidenced by this Note is
being made solely to acquire or carry on a business or commercial enterprise,
and/or Borrower is a business or commercial organization. Borrower further
warrants that all of the proceeds of this Note shall be used for commercial
purposes and stipulates that the loan evidenced by this Note shall be construed
for all purposes as a commercial loan, and is made for other than personal,
family or household purposes.

 

11



--------------------------------------------------------------------------------

5.3 REPRESENTATIONS, WARRANTIES AND COVENANTS REGARDING STATUS (LEVEL III SPE).
Mortgagor hereby represents, warrants and covenants to Mortgagee that with
respect to both Mortgagor and KBS REIT Acquisition II, LLC, a Delaware limited
liability company, a member of Mortgagor:

 

  a. each such entity was organized solely for the purpose of (i) owning the
Property; (ii) acting as a general partner of a partnership which owns the
Property; or (iii) acting as a member of a limited liability company which owns
the Property;

 

  b. each such entity has not and will not engage in any business unrelated to
(i) the ownership of the Property; (ii) acting as general partner of a
partnership which owns the Property; or (iii) acting as a member of a limited
liability company which owns the Property;

 

  c. each such entity has not and will not have any assets other than the
Property (and personal property incidental to the ownership and operation of the
Property) or its partnership or membership interest in the partnership or
limited liability company which owns the Property;

 

  d. each such entity has not and will not engage in, seek or consent to any
amendment of its articles of organization, certificate of formation or operating
agreement, as applicable, if such amendment would impair the special purpose
bankruptcy remote structure of Mortgagor or KBS REIT Acquisition II, LLC, or
result in the violation of the transfer provisions of Section 6.15 hereof or any
other provisions of the Loan Documents;

 

  e. each such entity has not and will not engage in, seek or consent to any
dissolution, winding up, liquidation, consolidation, merger, asset sale, or
transfer of partnership or membership interest, as applicable;

 

  f. each such entity, without the unanimous consent of all of its general
partners, directors or members, as applicable, shall not file or consent to the
filing of any bankruptcy or insolvency petition or otherwise institute
insolvency proceedings with respect to itself or any other entity in which it
has a direct or indirect legal or beneficial ownership interest;

 

  g. each such entity has no indebtedness (and will have no indebtedness) other
than (i) the Loan (to the extent it is liable under the terms of the Loan
Documents); and (ii) unsecured trade debt and/or operating expenses (which shall
exclude any real estate taxes or insurance premiums) not to exceed 3% (which 3%
cap shall not apply to real estate taxes or insurance premiums) of the loan
amount in the aggregate with respect to Mortgagor or $10,000 in the aggregate
with respect to each such other entity, which is not evidenced by a note and is
incurred in the ordinary course of its business in connection with owning,
operating and maintaining the Property (or its interest in Mortgagor, as
applicable) and is paid within 60 days from the date incurred, or, if later,
prior to delinquency;

 

  h. each such entity has not and will not fail to correct any known
misunderstanding regarding the separate identity of such entity;

 

  i. except for funds deposited into the Restricted Account (as such term is
defined in the Cash Management Agreement) pursuant to the Cash Management
Agreement, each such entity has maintained and will maintain its accounts, books
and records separate from any other person or entity;

 

  j. each such entity has maintained and will maintain its books, records,
resolutions and agreements as official records;

 

  k. each such entity (i) has not and will not commingle its funds or assets
with those of any other entity; and (ii) has held and will hold its assets in
its own name;

 

12



--------------------------------------------------------------------------------

  l. each such entity has conducted and will conduct its business in its own
name;

 

  m. each such entity has maintained and will maintain its accounting records
and other entity documents separate from any other person or entity;

 

  n. each such entity has prepared and will prepare separate tax returns and
financial statements, or if part of a consolidated group, is shown as a separate
member of such group;

 

  o. each such entity has paid and will pay its own liabilities and expenses out
of its own funds and assets;

 

  p. each such entity has held and will hold regular meetings, as appropriate,
to conduct its business and has observed and will observe all corporate,
partnership or limited liability company formalities and record keeping, as
applicable;

 

  q. each such entity has not and will not assume or guarantee or become
obligated for the debts of any other entity or hold out its credit as being
available to satisfy the obligations of any other entity;

 

  r. each such entity has not and will not acquire obligations or securities of
its partners, members or shareholders;

 

  s. each such entity has allocated and will allocate fairly and reasonably the
costs associated with common employees and any overhead for shared office space
and each such entity has used and will use separate stationery, invoices and
checks;

 

  t. each such entity has not and will not pledge its assets for the benefit of
any other person or entity;

 

  u. each such entity has held and identified itself and will hold itself out
and identify itself as a separate and distinct entity under its own name and not
as a division or part of any other person or entity;

 

  v. each such entity has not made and will not make loans to any person or
entity;

 

  w. each such entity has not and will not identify its partners, members or
shareholders, or any affiliates of any of the foregoing, as a division or part
of it;

 

  x. each such entity has not entered into and will not enter into or be a party
to, any transaction with its partners, members, shareholders, or any affiliates
of any of the foregoing, except in the ordinary course of its business pursuant
to written agreements and on terms which are intrinsically fair and are no less
favorable to it than would be obtained in a comparable arm’s-length transaction
with an unrelated third party;

 

  y. each such entity has paid and will pay the salaries of its own employees
and has maintained and will maintain a sufficient number of employees in light
of its contemplated business operations;

 

  z. each such entity has maintained and will maintain adequate capital in light
of its contemplated business operations;

 

  aa. such entity shall be a single member limited liability company which (i)
shall be organized in the State of Delaware and (ii) shall have at least one
springing member which, upon the dissolution of such sole member or the
withdrawal or the disassociation of the sole member from such entity, shall
immediately become the sole member of such entity; and

 

13



--------------------------------------------------------------------------------

  bb. such entity’s limited liability company operating agreement shall contain
the provisions set forth in this Section 5.3 and any such entity shall conduct
its business and operations in strict compliance with the terms contained
therein.

ARTICLE 6. RIGHTS AND DUTIES OF THE PARTIES

 

6.1 MAINTENANCE AND PRESERVATION OF THE PROPERTY. Mortgagor shall: (a) keep the
Property in good condition and repair; (b) complete or restore promptly and in
workmanlike manner the Property or any part thereof which may be damaged or
destroyed; (c) comply and cause the Property to comply with (i) all laws,
ordinances, regulations and standards, (ii) all covenants, conditions,
restrictions and equitable servitudes, whether public or private, of every kind
and character and (iii) all requirements of insurance companies and any bureau
or agency which establishes standards of insurability, which laws, covenants or
requirements affect the Property and pertain to acts committed or conditions
existing thereon, including, without limitation, any work of alteration,
improvement or demolition as such laws, covenants or requirements mandate; (d)
operate and manage the Property at all times in a professional manner and do all
other acts which from the character or use of the Property may be reasonably
necessary to maintain and preserve its value; (e) promptly after execution,
deliver to Mortgagee a copy of any management agreement concerning the Property
and all amendments thereto and waivers thereof; and (f) execute and acknowledge
all further documents, instruments and other papers as Mortgagee deems necessary
or appropriate to preserve, continue, perfect and enjoy the benefits of this
Mortgage and perform Mortgagor’s obligations, including, without limitation,
statements of the amount secured hereby then owing and statements of no offset.
Mortgagor shall not: (g) remove or demolish all or any material part of the
Property; (h) alter either (i) the exterior of the Property in a manner which
materially and adversely affects the value of the Property or (ii) the roof or
other structural elements of the Property in a manner which requires a building
permit except for tenant improvements required under the Leases; (i) initiate or
acquiesce in any change in any zoning or other land classification which affects
the Property; or (j) commit or permit waste of the Property.

 

6.2 HAZARDOUS MATERIALS. Without limiting any other provision of this Mortgage,
Mortgagor agrees as follows:

 

  a. Prohibited Activities. Mortgagor shall not cause or permit the Property to
be used as a site for the use, generation, manufacture, storage, treatment,
release, discharge, disposal, transportation or presence of any of the following
(collectively, “Hazardous Materials”): oil or other petroleum products;
flammable explosives; asbestos; urea formaldehyde insulation; radioactive
materials; hazardous wastes; fungus, mold, mildew, pores or other biological or
microbial agents the presence of which may affect human health, impair occupancy
or materially affect the value or utility of the Property; toxic or contaminated
substances or similar materials, including, without limitation, any substances
which are “hazardous substances,” “hazardous wastes,” “hazardous materials” or
“toxic substances” under the Hazardous Materials Laws (defined below) and/or
other applicable environmental laws, ordinances or regulations.

 

       The foregoing to the contrary notwithstanding, (i) Mortgagor may store,
maintain and use on the Property janitorial and maintenance supplies, paint and
other Hazardous Materials of a type and in a quantity readily available for
purchase by the general public and normally stored, maintained and used by
owners and managers of properties of a type similar to the Property; and (ii)
tenants of the Property may store, maintain and use on the Property (and, if any
tenant is a retail business, hold in inventory and sell in the ordinary course
of such tenant’s business) Hazardous Materials of a type and quantity readily
available for purchase by the general public and normally stored, maintained and
used (and, if tenant is a retail business, sold) by tenants in similar lines of
business on properties similar to the Property.

 

  b. Hazardous Materials Laws. Mortgagor shall comply and cause the Property to
comply with all federal, state and local laws, ordinances and regulations
relating to Hazardous Materials (“Hazardous

 

14



--------------------------------------------------------------------------------

       Materials Laws”), including, without limitation: the Clean Air Act, as
amended, 42 U.S.C. Section 7401 et seq.; the Federal Water Pollution Control
Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource Conservation and
Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et seq.; the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (including the Superfund Amendments and Reauthorization Act of 1986,
“CERCLA”), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651; the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.

 

  c. Notices. Mortgagor shall immediately notify Mortgagee in writing of: (i)
the discovery of any Hazardous Materials on, under or about the Property (other
than Hazardous Materials permitted under Section 6.2a); (ii) any knowledge by
Mortgagor that the Property does not comply with any Hazardous Materials Laws;
(iii) any claims or actions (“Hazardous Materials Claims”) pending or threatened
against Mortgagor or the Property by any governmental entity or agency or any
other person or entity relating to Hazardous Materials or pursuant to the
Hazardous Materials Laws; and (iv) the discovery of any occurrence or condition
on any real property adjoining or in the vicinity of the Property that could
cause the Property or any part thereof to become contaminated by or with
Hazardous Materials.

 

  d. Remedial Action. In response to the presence of any Hazardous Materials on,
under or about the Property, Mortgagor shall immediately take, at Mortgagor’s
sole expense, all remedial action required by any Hazardous Materials Laws or
any judgment, consent decree, settlement or compromise in respect to any
Hazardous Materials Claims.

 

  e. Inspection By Mortgagee. Upon reasonable prior notice to Mortgagor,
Mortgagee, its employees and agents, may from time to time (whether before or
after the commencement of a nonjudicial or judicial foreclosure proceeding),
enter and inspect the Property for the purpose of determining the existence,
location, nature and magnitude of any past or present release or threatened
release of any Hazardous Materials into, onto, beneath or from the Property.

 

  f. Legal Effect of Section. Mortgagor and Mortgagee agree that: (i) this
Hazardous Materials Section is intended as Mortgagee’s written request for
information (and Mortgagor’s response) concerning the environmental condition of
the real property security as required by California Code of Civil Procedure
Section 726.5, or any other applicable law; and (ii) each representation and
warranty and covenant in this Section (together with any indemnity applicable to
a breach of any such representation and warranty) with respect to the
environmental condition of the Property is intended by Mortgagee and Mortgagor
to be an “environmental provision” for purposes of California Code of Civil
Procedure Section 736, or any other applicable law.

 

6.3 COMPLIANCE WITH LAWS. Mortgagor shall comply with all federal, state and
local laws, rules and regulations applicable to the Property, including, without
limitation, all zoning and building requirements and all requirements of the
Americans With Disabilities Act of 1990 (42 U.S.C. Section 12101 et seq.), as
amended from time to time. Mortgagor shall possess and maintain or cause
Borrower to possess and maintain in full force and effect at all times (a) all
certificates of occupancy and other licenses, permits and authorizations
required by applicable law for the existing use of the Property and (b) all
permits, franchises and licenses and all rights to all trademarks, trade names,
patents and fictitious names, if any, required by applicable law for Mortgagor
and Borrower to conduct the business(es) in which Mortgagor and Borrower are now
engaged.

 

6.4 LITIGATION. Mortgagor shall promptly notify Mortgagee in writing of any
litigation pending or threatened against Mortgagor or Borrower claiming damages
in excess of $50,000 and of all pending or threatened litigation against
Mortgagor or Borrower if the aggregate damage claims against Mortgagor or
Borrower exceed $100,000.

 

15



--------------------------------------------------------------------------------

6.5 MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Mortgagor shall not: (a) merge or
consolidate with any other entity or permit Borrower to merge or consolidate
with any other entity; (b) make any substantial change in the nature of
Mortgagor’s business or structure or permit Borrower to make any substantial
change in the nature of Borrower’s business or structure (except as expressly
provided herein); (c) acquire all or substantially all of the assets of any
other entity or permit Borrower to acquire all or substantially all of the
assets of any other entity (other than Borrower’s acquisition of Sabal Pavilion
I concurrently herewith); or (d) sell, lease, assign, transfer or otherwise
dispose of a material part of Mortgagor’s assets except in the ordinary course
of Mortgagor’s business or permit Borrower to sell, lease, assign, transfer or
otherwise dispose of a material part of Borrower’s assets except in the ordinary
course of Borrower’s business.

 

6.6 ACCOUNTING RECORDS. Mortgagor shall maintain and cause Borrower to maintain
adequate books and records in accordance with the same accounting standard used
by Mortgagor or Borrower to prepare the financial statements delivered to and
approved by Mortgagee in connection with the making of the Loan or other
accounting standards approved by Mortgagee. Mortgagor shall permit and shall
cause Borrower to permit any representative of Mortgagee, at any reasonable time
and from time to time, at Mortgagee’s sole cost and expense, to inspect, audit
and examine such books and records and make copies of same; provided, however,
that Mortgagee shall not be obligated to pay for any expenses incurred by
Borrower in connection with such inspection, audit or examination.

 

6.7 COSTS, EXPENSES AND ATTORNEYS’ FEES. Mortgagor shall pay to Mortgagee the
full amount of all costs and expenses, including, without limitation, reasonable
attorneys’ fees and expenses of Mortgagee’s in–house or outside counsel,
incurred by Mortgagee in connection with: (a) appraisals and inspections of the
Property or Collateral required by Mortgagee as a result of (i) a Transfer or
proposed Transfer (as defined below), or (ii) a Default; (b) appraisals and
inspections of the Property or Collateral required by applicable law, including,
without limitation, federal or state regulatory reporting requirements; and (c)
any acts performed by Mortgagee at Mortgagor’s request or wholly or partially
for the benefit of Mortgagor (including, without limitation, the preparation or
review of amendments, assumptions, waivers, releases, reconveyances, estoppel
certificates or statements of amounts owing under any Secured Obligation). In
connection with appraisals and inspections, Mortgagor specifically (but not by
way of limitation) acknowledges that: (aa) a formal written appraisal of the
Property by a state certified or licensed appraiser may be required by federal
regulatory reporting requirements on an annual or more frequent basis; and (bb)
Mortgagee may require inspection of the Property by an independent supervising
architect, a cost engineering specialist, or both. Mortgagor shall pay all
indebtedness arising under this Section immediately upon demand by Mortgagee
together with interest thereon following notice of such indebtedness at the rate
of interest then applicable to the principal balance of the Note as specified
therein.

 

6.8 LIENS, ENCUMBRANCES AND CHARGES. Mortgagor shall immediately discharge by
bonding or otherwise any lien, charge or other encumbrance which attaches to the
Property in violation of Section 6.15. Subject to Mortgagor’s right to contest
such matters under this Mortgage or as expressly permitted in the Loan
Documents, Mortgagor shall pay when due all obligations secured by or reducible
to liens and encumbrances which shall now or hereafter encumber or appear to
encumber all or any part of the Property or any interest therein, whether senior
or subordinate hereto, including, without limitation, all claims for work or
labor performed, or materials or supplies furnished, in connection with any work
of demolition, alteration, repair, improvement or construction of or upon the
Property, except such as Mortgagor may in good faith contest or as to which a
bona fide dispute may arise (provided provision is made to the satisfaction of
Mortgagee for eventual payment thereof in the event that Mortgagor is obligated
to make such payment and that any recorded claim of lien, charge or other
encumbrance against the Property is immediately discharged by bonding or
otherwise).

 

6.9 TAXES AND OTHER LIABILITIES. Mortgagor shall pay and discharge, prior to
delinquency, any and all indebtedness, obligations, assessments and taxes, both
real and personal and including federal and state income

 

16



--------------------------------------------------------------------------------

     taxes and state and local property taxes and assessments. Mortgagor shall
promptly provide to Mortgagee copies of all tax and assessment notices
pertaining to the Property. Mortgagor hereby authorizes Mortgagee to obtain, at
Mortgagor’s expense, a tax service contract which shall provide tax information
on the Property to Mortgagee for the term of the Loan and any extensions or
renewals of the Loan.

 

6.10 INSURANCE COVERAGE. Mortgagor shall obtain and maintain all insurance
coverage required pursuant to that certain Agreement Regarding Required
Insurance dated as of the date hereof by and between Mortgagor and Mortgagee.

 

6.11 CONDEMNATION AND INSURANCE PROCEEDS.

 

  a. Assignment of Claims. Mortgagor absolutely and irrevocably assigns to
Mortgagee all of the following rights, claims and amounts (collectively,
“Claims”), all of which shall be paid to Mortgagee: (i) all awards of damages
and all other compensation payable directly or indirectly by reason of a
condemnation or proposed condemnation for public or private use affecting all or
any part of, or any interest in, the Property; (ii) all other claims and awards
for damages to or decrease in value of all or any part of, or any interest in,
the Proper­ty; (iii) all proceeds of any insurance policies payable by reason of
loss sustained to all or any part of the Property; and (iv) all interest which
may accrue on any of the foregoing. Mortgagor shall give Mortgagee prompt
written notice of the occurrence of any casualty affecting, or the institution
of any proceedings for eminent domain or for the condemnation of, the Property
or any portion thereof. So long as no Default has occurred and is continuing at
the time, (i) Mortgagor shall have the right to adjust, compromise and settle
any Claim or group of related Claims of $100,000 or less without the
participation or consent of Mortgagee and (ii) Mortgagee shall have the right to
participate in and consent to any adjustment, compromise or settlement of any
Claim or group of related Claims exceeding $100,000. If a Default has occurred
and is continuing at the time, Mortgagor hereby irrevocably empowers Mortgagee,
in the name of Mortgagor, as Mortgagor’s true and lawful attorney in fact, to
commence, appear in, defend, prosecute, adjust, compromise and settle all
Claims; provided, however, Mortgagee shall not be responsible for any failure to
undertake any or all of such actions regardless of the cause of the failure. All
awards, proceeds and other sums described herein shall, in all cases, be payable
to Mortgagee.

 

  b. Application of Proceeds; No Default. So long as no Default has occurred and
is continuing at the time of Mortgagee’s receipt of the proceeds of the Claims
(“Proceeds”) and no Default occurs thereafter, the following provisions shall
apply:

 

  (i) Condemnation. If the Proceeds are the result of Claims described in
clauses 6.11.a (i) or (ii) above, or interest accrued thereon, Mortgagee shall
apply the Proceeds in the following order of priority: First, to Mortgagee’s
expenses in settling, prosecuting or defending the Claims; Second, to the repair
or restoration of the portion of the Property, if any, not condemned or proposed
for condemnation and not otherwise the subject of a claim or award; and Third,
to the Secured Obligations in any order without suspending, extending or
reducing any obligation of Mortgagor to make installment payments.

 

  (ii) Insurance. If the Proceeds are the result of Claims described in clause
6.11.a (iii) above or interest accrued thereon, Mortgagee shall apply the
Proceeds in the following order of priority: First, to Mortgagee’s expenses in
settling, prosecuting or defending the Claims; Second, to the repair or
restoration of the Property; and Third, (aa) if the repair or restoration of the
Property has been completed and all costs incurred in connection with the repair
or restoration have been paid in full, to Mortgagor or (bb) in all other
circumstances, to the Secured Obligations in any order without suspending,
extending or reducing any obligation of Mortgagor to make installment payments.

 

17



--------------------------------------------------------------------------------

  (iii) Restoration. Notwithstanding the foregoing Sections 6.11.b (i) and (ii),
Mortgagee shall have no obligation to make any Proceeds available for the repair
or restoration of all or any portion of the Property unless and until all the
following conditions have been satisfied: (aa) delivery to Mortgagee of the
Proceeds plus any additional amount which is needed to pay all costs of the
repair or restoration (including, without limitation, taxes, financing charges,
insurance and rent during the repair period); (bb) establishment of an
arrangement for lien releases and disbursement of funds acceptable to Mortgagee;
(cc) delivery to Mortgagee in form and content acceptable to Mortgagee of all of
the following: (1) plans and specifications for the work; (2) a contract for the
work, signed by a contractor acceptable to Mortgagee; (3) a cost breakdown for
the work; (4) if required by Mortgagee, a payment and performance bond for the
work; (5) evidence of the continuation of all Leases unless consented to in
writing by Mortgagee; (6) evidence that, upon completion of the work, the size,
capacity, value, and income coverage ratios for the Property will be at least as
great as those which existed immediately before the damage or condemnation
occurred; (7) evidence that the work can reasonably be completed on or before
that date which is 6 months prior to the Maturity Date; and (8) evidence of the
satisfaction of any additional conditions that Mortgagee may reasonably
establish to protect Mortgagee’s security. Mortgagor acknowledges that the
specific conditions described above are reasonable.

 

  c. Application of Proceeds; Default. If a Default has occurred and is
continuing at the time of Mortgagee’s receipt of the Proceeds or if a Default
occurs at any time thereafter, Mortgagee may, at Mortgagee’s absolute discretion
and regardless of any impairment of security or lack of impairment of security,
but subject to applicable law governing use of the Proceeds, if any, apply all
or any of the Proceeds to Mortgagee’s expenses in settling, prosecuting or
defending the Claims and then apply the balance to the Secured Obligations in
any order without suspending, extending or reducing any obligation of Mortgagor
to make installment payments, and may release all or any part of the Proceeds to
Mortgagor upon any conditions Mortgagee chooses.

 

6.12 IMPOUNDS.

 

  a. Post-Default Impounds. If required by Mortgagee at any time while a Default
exists, Mortgagor shall deposit with Mortgagee such amounts (“Post-Default
Impounds”) on such dates (determined by Mortgagee as provided below) as will be
sufficient to pay any or all “Costs” (as defined below) specified by Mortgagee
to the extent, and only to the extent, required by the terms and conditions of
the Loan Documents. Mortgagee in its reasonable discretion shall estimate the
amount of such Costs, if any, that will be payable or required during any period
selected by Mortgagee not exceeding 1 year and shall determine the fractional
portion thereof that Mortgagor shall deposit with Mortgagee on each date
specified by Mortgagee during such period. If the Post-Default Impounds paid by
Mortgagor are not sufficient to pay the related Costs, Mortgagor shall deposit
with Mortgagee upon demand an amount equal to the deficiency. All Post-Default
Impounds shall be payable by Mortgagor in addition to (but without duplication
of) any other Impounds (as defined below).

 

  b. All Impounds. Post-Default Impounds and any other impounds that may be
payable by Borrower under the Note are collectively called “Impounds”. All
Impounds, if any, shall be deposited into one or more segregated or commingled
accounts maintained by Mortgagee or its servicing agent. Except as otherwise
provided in the Note, such account(s) shall not bear interest. Mortgagee shall
not be a trustee, special depository or other fiduciary for Mortgagor with
respect to such account, and the existence of such account shall not limit
Mortgagee’s rights under this Mortgage, any other agreement or any provision of
law. If a Default exists, Mortgagee may apply any or all Impounds to any Secured
Obligation and/or to cure such Default, whereupon Mortgagor shall restore all
Impounds so applied and cure all Defaults not cured by such application. The
obligations of Mortgagor hereunder shall not be diminished by deposits of
Impounds made by Mortgagor, except to the extent that such obligations have
actually been met by application of such Impounds. Upon any assignment of this
Mortgage, Mortgagee may assign all

 

18



--------------------------------------------------------------------------------

       Impounds in its possession to Mortgagee’s assignee, whereupon Mortgagee
shall be released from all liability with respect to such Impounds. Within 60
days following full repayment of the Secured Obligations (other than as a
consequence of foreclosure or conveyance in lieu of foreclosure) or at such
earlier time as Mortgagee may elect, Mortgagee shall pay to Mortgagor all
Impounds in its possession, and no other party shall have any right or claim
thereto. “Costs” means (i) all taxes and other liabilities payable by Mortgagor
under Section 6.9, (ii) all insurance premiums payable by Mortgagor under
Section 6.10, and (iii) all other costs and expenses for which Impounds are
required under the Note. Mortgagor shall deliver to Mortgagee, promptly upon
receipt, all bills for Costs for which Mortgagee has required Post-Default
Impounds.

 

6.13 DEFENSE AND NOTICE OF LOSSES, CLAIMS AND ACTIONS. Mortgagor shall protect,
preserve and defend the Property and title to and right of possession of the
Property, the security of this Mortgage and the rights and powers of Mortgagee
hereunder at Mortgagor’s sole expense against all adverse claims, whether the
claim: (a) is against a possessory or non-possessory interest; (b) arose prior
or subsequent to the Effective Date; or (c) is senior or junior to Mortgagor’s
or Mortgagee’s rights. Mortgagor shall give Mortgagee prompt notice in writing
of the assertion of any claim, of the filing of any action or proceeding, of the
occurrence of any damage to the Property and of any condemnation offer or
action.

 

6.14 RIGHT OF INSPECTION. Mortgagee and its independent contractors, agents and
employees may enter the Property from time to time at any reasonable time for
the purpose of inspecting the Property and ascertaining Mortgagor’s compliance
with the terms of this Mortgage. Mortgagee shall use reasonable efforts to
assure that Mortgagee’s entry upon and inspection of the Property shall not
materially and unreasonably interfere with the business or operations of
Mortgagor or Mortgagor’s tenants on the Property.

 

6.15 DUE ON SALE/ENCUMBRANCE.

 

  a. Definitions. The following terms shall have the meanings indicated:

 

       “Restricted Party” shall mean each of (i) Borrower, (ii) Mortgagor, (iii)
KBS REIT Acquisition II, LLC (“Mezzanine Borrower”), any entity obligated under
any guaranty or indemnity made in favor of Mortgagee in connection with the
Loan.

 

       “Transfer” shall mean any sale, installment sale, exchange, mortgage,
pledge, hypothecation, assignment, encumbrance or other transfer, conveyance or
disposition, whether voluntarily, involuntarily or by operation of law or
otherwise.

 

  b. Property Transfers.

 

  (i) Prohibited Property Transfers. Mortgagor shall not cause or permit any
Transfer of all or any part of or any direct or indirect legal or beneficial
interest in the Property or the Collateral (collectively, a “Prohibited Property
Transfer”), including, without limitation, (A) a Lease of all or a material part
of the Property for any purpose other than actual occupancy by a space tenant;
and (B) the Transfer of all or any part of Mortgagor’s right, title and interest
in and to any Leases or Payments.

 

  (ii) Permitted Property Transfers. Notwithstanding the foregoing, none of the
following Transfers shall be deemed to be a Prohibited Property Transfer and are
expressly permitted: (A) a Transfer which is expressly permitted under the Note;
(B) a Lease which is permitted under Article 3; and (C) the sale of inventory in
the ordinary course of business.

 

19



--------------------------------------------------------------------------------

  c. Equity Transfers.

 

  (i) Prohibited Equity Transfers. Mortgagor shall not cause or permit any
Transfer of any direct, legal or beneficial interest in a Restricted Party
(collectively, a “Prohibited Equity Transfer”), including without limitation,
(A) if a Restricted Party is a corporation, any merger, consolidation or other
Transfer of such corporation’s stock or the creation or issuance of new stock in
one or a series of transactions; (B) if a Restricted Party is a limited
partnership, limited liability partnership, general partnership or joint
venture, any merger or consolidation or the change, removal, resignation or
addition of a general partner or the Transfer of the partnership interest of any
general or limited partner or any profits or proceeds relating to such
partnership interests or the creation or issuance of new limited partnership
interests; (C) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or any
profits or proceeds relating to such membership interest, or the Transfer of a
non-managing membership interest or the creation or issuance of new non-managing
membership interests; or (D) if a Restricted Party is a trust, any merger,
consolidation or other Transfer of any legal or beneficial interest in such
Restricted Party or the creation or issuance of new legal or beneficial
interests.

 

  (ii) Permitted Equity Transfers. Notwithstanding the foregoing, none of the
following Transfers shall be deemed to be a Prohibited Equity Transfer: (A) a
Transfer of the direct or indirect ownership interests of KBS Limited
Partnership and KBS Real Estate Investment Trust, Inc., so long as: (i) KBS
Capital Advisors LLC, (ii) an entity owned by Peter and/or Charles Schreiber,
Jr., or (iii) an entity reasonably acceptable to Lender using commercial
standards customarily applied by prudent institutional mortgage lenders for
similar loans (each an “Approved Asset Manager”) remains the sole Approved Asset
Manager of KBS Real Estate Investment Trust, Inc.; (B) a Transfer by devise or
descent or by operation of law upon the death of a member, partner or
shareholder of a Restricted Party where such Transfer does not result in a
Default under Section 7.1a(vi) below; (C) a Transfer, in one or a series of
transactions, of not more than 49% of the stock, limited partnership interests
or non-managing membership interests (as the case may be) in a Restricted Party
where such Transfer does not result in a change in management control in the
Restricted Party; or (D) a Transfer which is expressly permitted under the Note.

 

  (iii) SPE Status. Nothing contained in this Section 6.15c shall be construed
to permit any Transfer which would result in a breach of any representation,
warranty or covenant of Mortgagor under Section 5.2 above.

 

  d. Certificates of Ownership. Mortgagor shall deliver to Mortgagee, at any
time and from time to time, not more than 5 days after Mortgagee’s written
request therefore, a certificate, in form acceptable to Mortgagee, signed and
dated by Borrower and Mortgagor, listing the names of all persons and entities
holding direct interests in the Property and KBS REIT Acquisition II, LLC, a
Delaware limited liability company, and the type and amount of each such
interest.

 

6.16 INTENTIONALLY OMITTED.

 

6.17 INTENTIONALLY OMITTED.

 

6.18 EXCULPATION. Mortgagee shall not directly or indirectly be liable to
Mortgagor or any other person as a consequence of: (a) the exercise of the
rights, remedies or powers granted to Mortgagee in this Mortgage; (b) the
failure or refusal of Mortgagee to perform or discharge any obligation or
liability of Mortgagor under any agreement related to the Property or under this
Mortgage; or (c) any loss sustained by Mortgagor or any third party resulting
from Mortgagee’s failure to lease the Property after a Default (hereafter
defined) or from

 

20



--------------------------------------------------------------------------------

     any other act or omission of Mortgagee in managing the Property after a
Default unless the loss is caused by the willful misconduct and bad faith of
Mortgagee and no such liability shall be asserted or enforced against Mortgagee,
all such liability being expressly waived and released by Mortgagor.

 

6.19 INDEMNITY. Without in any way limiting any other indemnity contained in
this Mortgage, Mortgagor agrees to defend, indemnify and hold harmless the
Mortgagee Group from and against any claim, loss, damage, cost, expense or
liability directly or indirectly arising out of: (a) the making of the Loan,
except for violations of banking laws or regulations by the Mortgagee Group; (b)
this Mortgage; (c) the execution of this trust or the performance of any act
required or permitted hereunder or by law; (d) any failure of Mortgagor to
perform Mortgagor’s obligations under this Mortgage or the other Loan Documents;
(e) any alleged obligation or undertaking on the Mortgagee Group’s part to
perform or discharge any of the representations, warranties, conditions,
covenants or other obligations contained in any other document related to the
Property; (f) any act or omission by Mortgagor or any contractor, agent,
employee or representative of Mortgagor with respect to the Property; or (g) any
claim, loss, damage, cost, expense or liability directly or indirectly arising
out of: (i) the use, generation, manufacture, storage, treatment, release,
threatened release, discharge, disposal, transportation or presence of any
Hazardous Materials which are found in, on, under or about the Property
(including, without limitation, underground contamination); or (ii) the breach
of any covenant, representation or warranty of Mortgagor under Sections 5.1.p,
5.1.q, 5.1.r, or 6.2 above. The foregoing to the contrary notwithstanding, this
indemnity shall not include any claim, loss, damage, cost, expense or liability
directly or indirectly arising out of the gross negligence or willful misconduct
of any member of the Mortgagee Group, or any claim, loss, damage, cost, expense
or liability incurred by the Mortgagee Group arising from any act or incident on
the Property occurring after the full reconveyance and release of the lien of
this Mortgage on the Property, or with respect to the matters set forth in
clause (g) above, any claim, loss, damage, cost, expense or liability incurred
by the Mortgagee Group resulting from the introduction and initial release of
Hazardous Materials on the Property occurring after the transfer of title to the
Property at a foreclosure sale under this Mortgage, either pursuant to judicial
decree or the power of sale, or by deed in lieu of such foreclosure. This
indemnity shall include, without limitation: (aa) all consequential damages
(including, without limitation, any third party tort claims or governmental
claims, fines or penalties against the Mortgagee Group); (bb) all court costs
and reasonable attorneys’ fees (including, without limitation, expert witness
fees) paid or incurred by the Mortgagee Group; and (cc) the costs, whether
foreseeable or unforeseeable, of any investigation, repair, cleanup or
detoxification of the Property which is required by any governmental entity or
is otherwise necessary to render the Property in compliance with all laws and
regulations pertaining to Hazardous Materials. “Mortgagee Group”, as used
herein, shall mean (1) Mortgagee and Lender (including, without limitation, any
participant in the Loan), (2) any entity controlling, controlled by or under
common control with Mortgagee and Lender, (3) the directors, officers, employees
and agents of Mortgagee and Lender and such other entities, and (4) the
successors, heirs and assigns of the entities and persons described in foregoing
clauses (1) through (3), other than a purchaser of the Loan through foreclosure.
Mortgagor shall pay immediately upon Mortgagee’s demand any amounts owing under
this indemnity together with interest from the date the indebtedness arises
until paid at the rate of interest applicable to the principal balance of the
Note as specified therein. Mortgagor agrees to use legal counsel reasonably
acceptable to the Mortgagee Group in any action or proceeding arising under this
indemnity. THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE SATISFACTION AND
RELEASE OF THIS MORTGAGE, BUT MORTGAGOR’S LIABILITY UNDER THIS INDEMNITY SHALL
BE SUBJECT TO THE PROVISIONS OF SECTION 8 IN THE NOTE ENTITLED “BORROWER’S
LIABILITY.”

 

6.20 INTENTIONALLY OMITTED.

 

6.21 RELEASES, EXTENSIONS, MODIFICATIONS AND ADDITIONAL SECURITY. Without notice
to or the consent, approval or agreement of any persons or entities having any
interest at any time in the Property or in any manner obligated under the
Secured Obligations (“Interested Parties”), Mortgagee may, from time to time:
(a) fully or partially release any person or entity from liability for the
payment or performance of any Secured Obligation; (b) extend the maturity of any
Secured Obligation; (c) make any agreement with Borrower increasing the amount
or otherwise altering the terms of any Secured Obligation; (d) accept additional
security for any Secured Obligation; or (e) release all or any portion of the
Property, Collateral and other security for any Secured Obligation. None of the
foregoing actions shall release or reduce the personal liability of any of said
Interested Parties, or release or impair the priority of the lien of this
Mortgage upon the Property.

 

21



--------------------------------------------------------------------------------

6.22 SALE OR PARTICIPATION OF LOAN. Mortgagee may at any time sell, assign,
participate or securitize all or any portion of Mortgagee’s rights and
obligations under the Loan Documents, and that any such sale, assignment,
participation or securitization may be to one or more financial institutions or
other entities, to private investors, or into the public securities market, in
Mortgagee’s sole discretion. Mortgagor further agrees that Mortgagee may
disseminate to any such actual or potential purchaser(s), assignee(s) or
participant(s) (and to any investment banking firms, rating agencies, accounting
firms, law firms and other third party advisory firms and investors involved
with the Loan and the Loan Documents or the applicable sale, assignment,
participation or securitization) all documents and financial and other
information heretofore or hereafter provided to or known to Mortgagee with
respect to: (a) the Property and its operation; (b) any party connected with the
Loan (including, without limitation, Mortgagor, any partner or member of
Mortgagor, any constituent partner or member of Mortgagor, any guarantor and any
nonborrower mortgagor). In the event of any such sale, assignment, participation
or securitization, Mortgagee and the other parties to the same shall share in
the rights and obligations of Mortgagee set forth in the Loan Documents as and
to the extent they shall agree among themselves. In connection with any such
sale, assignment, participation or securitization, Mortgagor further agrees that
the Loan Documents shall be sufficient evidence of the obligations of Mortgagor
to each purchaser, assignee or participant, and Mortgagor shall, within 15 days
after request by Mortgagee; (c) deliver to Mortgagee such information and
documents relating to Mortgagor, the Property and its operation and any party
connected with the Loan as Mortgagee or any rating agency may request; (d)
deliver to Mortgagee an estoppel certificate for the benefit of Mortgagee and
any other party designated by Mortgagee verifying the status and terms of the
Loan, in form and content satisfactory to Mortgagee; (e) enter into such
amendments to the Loan Documents as may be requested in order to facilitate any
such sale, assignment, participation or securitization without impairing
Mortgagor’s rights, increasing Mortgagor’s obligations or liabilities, or
causing Mortgagor to incur any material expesnse; and (f) if, as a condition to
the closing of the Loan, Mortgagor was required to be a special-purpose
bankruptcy-remote entity, enter into such amendments to the organizational
documents of Mortgagor as any rating agency may request to preserve or enhance
Mortgagor’s special-purpose bankruptcy-remote status. The indemnity obligations
of Mortgagor under the Loan Documents shall also apply with respect to any
purchaser, assignee or participant.

 

6.23 RELEASE. Upon payment in full of the Secured Obligations, and satisfaction
of all of the covenants, warranties, undertakings and agreements made in this
Mortgage and in the other Loan Documents (including, without limitation,
repayment in full of all principal, interest and other amounts owing under the
Note) are kept and performed, and all obligations, if any, of Mortgagee for
further advances have been terminated, then, and in that event only, Mortgagee
shall release, without warranty, the Property or that portion thereof then held
hereunder. The recitals of any matters or facts in any release executed
hereunder shall be conclusive proof of the truthfulness thereof. To the extent
permitted by law, the release may describe the grantee as “the person or persons
legally entitled thereto”. Mortgagee shall have no duty to determine the rights
of persons claiming to be rightful grantees of any release. When the Property
has been fully released, the last such release shall operate as a reassignment
of all future rents, issues and profits of the Property to the person or persons
legally entitled thereto.

 

6.24 SUBROGATION. Mortgagee shall be subrogated to the lien of all encumbrances,
whether released of record or not, paid in whole or in part by Mortgagee
pursuant to this Mortgage or by the proceeds of any loan secured by this
Mortgage.

ARTICLE 7. DEFAULT

 

7.1 DEFAULT. For all purposes hereof, “Default” shall mean either an “Optional
Default” (as defined below) or an “Automatic Default” (as defined below).

 

22



--------------------------------------------------------------------------------

  a. Optional Default. An “Optional Default” shall occur, at Mortgagee’s option,
upon the occurrence of any of the following events:

 

  (i) Monetary. Borrower or Mortgagor shall fail to (aa) pay when due any sums
which by their express terms require immediate payment without any grace period
or sums which are payable on the Maturity Date, or (bb) pay within 5 days when
due any other sums payable under the Note, this Mortgage or any of the other
Loan Documents, including without limitation, any monthly payment due under the
Note.

 

  (ii) Failure to Perform. Borrower or Mortgagor shall fail to observe, perform
or discharge any of Borrower’s or Mortgagor’s obligations, covenants, conditions
or agreements, other than Borrower’s or Mortgagor’s payment obligations, under
the Note, this Mortgage or any of the other Loan Documents, and (aa) such
failure shall remain uncured for 30 days after written notice thereof shall have
been given to Borrower or Mortgagor, as the case may be, by Mortgagee or (bb) if
such failure is of such a nature that it cannot be cured within such 30 day
period, Borrower or Mortgagor shall fail to commence to cure such failure within
such 30 day period or shall fail to diligently prosecute such curative action
thereafter.

 

  (iii) Representations and Warranties. Any representation, warranty,
certificate or other statement (financial or otherwise) made or furnished by or
on behalf of Borrower, Mortgagor, or a guarantor, if any, to Mortgagee or in
connection with any of the Loan Documents, or as an inducement to Mortgagee to
make the Loan, shall be false, incorrect, incomplete or misleading in any
material respect when made or furnished and shall cause a Material Adverse
Effect (as hereinafter defined).

 

  (iv) Condemnation; Attachment. The condemnation, seizure or appropriation of
any material portion (as reasonably determined by Mortgagee) of the Property; or
the sequestration or attachment of, or levy or execution upon any of the
Property, the Collateral or any other collateral provided by Borrower or
Mortgagor under any of the Loan Documents, or any material portion of the other
assets of Borrower or Mortgagor, which sequestration, attachment, levy or
execution is not released or dismissed within 60 days after its occurrence; or
the sale of any assets affected by any of the foregoing.

 

  (v) Uninsured Casualty. The occurrence of an uninsured casualty with respect
to any material portion (as reasonably determined by Mortgagee) of the Property
unless: (aa) no other Default has occurred and is continuing at the time of such
casualty or occurs thereafter; (bb) Mortgagor promptly notifies Mortgagee of the
occurrence of such casualty; and (cc) not more than 45 days after the occurrence
of such casualty, Mortgagor delivers to Mortgagee immediately available funds in
an amount sufficient, in Mortgagee’s reasonable opinion, to pay all costs of the
repair or restoration (including, without limitation, taxes, financing charges,
insurance and rent during the repair period). So long as no Default has occurred
and is continuing at the time of Mortgagee’s receipt of such funds and no
Default occurs thereafter, Mortgagee shall make such funds available for the
repair or restoration of the Property. Notwithstanding the foregoing, Mortgagee
shall have no obligation to make any funds available for repair or restoration
of the Property unless and until all the conditions set forth in clauses (bb)
and (cc) of Section 1.31b(iii) of this Mortgage have been satisfied. Mortgagor
acknowledges that the specific conditions described above are reasonable.

 

  (vi) Key Person or Entity. The retirement, death, incapacity or material
reduction in current management authority or duties, if any, of both Peter Bren
and Charles J. Schreiber, Jr., and Mortgagor’s failure to provide a substitute
or replacement acceptable to Mortgagee within 60 days after the occurrence of
any such event.

 

23



--------------------------------------------------------------------------------

       For the purposes of this Section 7.1(a), the term “Material Adverse
Effect” shall mean the occurrence or existence of a condition or event which
would have a material adverse effect on (i) the business, profits, operations or
financial condition of Borrower, (ii) the ability of Borrower to pay any amounts
under the Loan Documents as they become due, or (iii) the value of the Property.

 

  b. Automatic Default. An “Automatic Default” shall occur automatically upon
the occurrence of any of the following events:

 

  (i) Voluntary Bankruptcy, Insolvency, Dissolution. (aa) Borrower’s filing a
petition for relief under the Bankruptcy Reform Act of 1978, as amended or
recodified (“Bankruptcy Code”), or under any other present or future state or
federal law regarding bankruptcy, reorganization or other relief to debtors
(collectively, “Debtor Relief Law”); or (bb) Borrower’s filing any pleading in
any involuntary proceeding under the Bankruptcy Code or other Debtor Relief Law
which admits the jurisdiction of a court to regulate Borrower or the Property or
the petition’s material allegations regarding Borrower’s insolvency; or (cc)
Borrower’s making a general assignment for the benefit of creditors; or (dd)
Borrower’s applying for, or the appointment of, a receiver, trustee, custodian
or liquidator of Borrower or any of its property; or (ee) the filing by or
against Borrower of a petition seeking the liquidation or dissolution of
Borrower or the commencement of any other procedure to liquidate or dissolve
Borrower.

 

  (ii) Involuntary Bankruptcy. Borrower’s failure to effect a full dismissal of
any involuntary petition under the Bankruptcy Code or other Debtor Relief Law
that is filed against Borrower or in any way restrains or limits Borrower or
Mortgagee regarding the Loan or the Property, prior to the earlier of the entry
of any order granting relief sought in the involuntary petition or 60 days after
the date of filing of the petition.

 

  (iii) Partners, Guarantors. The occurrence of an event specified in Sections
(i) or (ii) as to Mortgagor, any general partner or managing member of Borrower
or Mortgagor, or any guarantor or other person or entity in any manner obligated
to Mortgagee under the Loan Documents.

 

7.2 ACCELERATION. Upon the occurrence of an Optional Default, Mortgagee may, at
its option, declare all sums owing to Mortgagee under the Note and the other
Loan Documents immediately due and payable. Upon the occurrence of an Automatic
Default, all sums owing to Mortgagee under the Note and the other Loan Documents
shall automatically become immediately due and payable.

 

7.3 RIGHTS AND REMEDIES. In addition to the rights and remedies in Section 1.46
above, at any time after a Default, Mortgagee shall have all of the following
rights and remedies:

 

  a. Entry on Property. With or without notice, and without releasing Mortgagor
from any Secured Obligation, and without becoming a mortgagee in possession, to
enter upon the Property from time to time and to do such acts and things as
Mortgagee deems necessary or desirable in order to inspect, investigate, assess
and protect the security hereof or to cure any Default, including, without
limitation: (i) to take and possess all documents, books, records, papers and
accounts of Mortgagor, Borrower or the then owner of the Property which relate
to the Property; (ii) to make, terminate, enforce or modify leases of the
Property upon such terms and conditions as Mortgagee deems proper; (iii) to make
repairs, alterations and improvements to the Property necessary, in Mortgagee’s
sole judgment, to protect or enhance the security hereof; (iv) to appear in and
defend any action or proceeding purporting to affect the security hereof or the
rights or powers of Mortgagee hereunder; (v) to pay, purchase, contest or
compromise any encumbrance, charge, lien or claim of lien which, in the sole
judgment of Mortgagee, is or may be senior in priority hereto, the judgment of
Mortgagee being

 

24



--------------------------------------------------------------------------------

       conclusive as between the parties hereto; (vi) to obtain insurance; (vii)
to pay any premiums or charges with respect to insurance required to be carried
hereunder or under any other Loan Document; (viii) to obtain a court order to
enforce Mortgagee’s right to enter and inspect the Property for Hazardous
Materials, in which regard the decision of Mortgagee as to whether there exists
a release or threatened release of Hazardous Materials onto the Property shall
be deemed reasonable and conclusive as between the parties hereto; (ix) to have
a receiver appointed pursuant to applicable law to enforce Mortgagee’s rights to
enter and inspect the Property for Hazardous Materials; and/or (x) to employ
legal counsel, accountants, engineers, consultants, contractors and other
appropriate persons to assist them;

 

  b. Appointment of Receiver. With or without notice or hearing, to apply to a
court of competent jurisdiction for and obtain appointment of a receiver,
trustee, liquidator or conservator of the Property, for any purpose, including,
without limitation, to enforce Mortgagee’s right to collect Payments and to
enter on and inspect the Property for Hazardous Materials, as a matter of strict
right and without regard to: (i) the adequacy of the security for the repayment
of the Secured Obligations; (ii) the existence of a declaration that the Secured
Obligations are immediately due and payable; (iii) the filing of a notice of
default; or (iv) the solvency of Mortgagor, Borrower or any guarantor or other
person or entity in any manner obligated to Mortgagee under the Loan Documents;

 

  c. Injunction. To commence and maintain an action or actions in any court of
competent jurisdiction to obtain specific enforcement of the covenants of
Mortgagor hereunder, and Mortgagor agrees that such covenants shall be
specifically enforceable by injunction or any other appropriate equitable remedy
and that for the purposes of any suit brought under this subparagraph, Mortgagor
waives the defense of laches and any applicable statute of limitations;

 

  d. Foreclosure. Immediately commence an action to foreclose this Mortgage or
to specifically enforce its provisions or any of the indebtedness secured hereby
pursuant to the statutes in such case made and provided and sell the Property or
cause the Property to be sold in accordance with the requirements and procedures
provided by said statutes in a single parcel or in several parcels at the option
of Mortgagee.

 

  (i) In the event foreclosure proceedings are filed by Mortgagee, all expenses
incident to such proceeding, including, but not limited to, reasonable
attorneys’ fees and costs, shall be paid by Mortgagor and secured by this
Mortgage and by all of the other Loan Documents securing all or any part of the
indebtedness evidenced by the Note. The secured indebtedness and all other
obligations secured by this Mortgage, including, without limitation, interest at
the Default Rate (as defined in the Note), any prepayment charge, fee or premium
required to be paid under the Note in order to prepay principal (to the extent
permitted by applicable law), reasonable attorneys’ fees and any other amounts
due and unpaid to Mortgagee under the Loan Documents, may be bid by Mortgagee in
the event of a foreclosure sale hereunder. In the event of a judicial sale
pursuant to a foreclosure decree, it is understood and agreed that Mortgagee or
its assigns may become the purchaser of the Property or any part thereof.

 

  (ii) Mortgagee may, by following the procedures and satisfying the
requirements prescribed by applicable law, foreclose on only a portion of the
Property and, in such event, said foreclosure shall not affect the lien of this
Mortgage on the remaining portion of the Property foreclosed.

 

       Upon sale of the Property at any foreclosure, Mortgagee may credit bid
(as determined by Mortgagee in its sole and absolute discretion) all or any
portion of the Secured Obligations. In determining such credit bid, Mortgagee
may, but is not obligated to, take into account all or any of the following: (i)
appraisals of the Property as such appraisals may be discounted or adjusted by
Mortgagee in its sole and absolute underwriting discretion; (ii) expenses and
costs incurred by Mortgagee with respect to the Property prior to foreclosure;
(iii) expenses and costs which Mortgagee anticipates will be incurred with
respect to the

 

25



--------------------------------------------------------------------------------

Property after foreclosure, but prior to resale, including, without limitation,
costs of structural reports and other due diligence, costs to carry the Property
prior to resale, costs of resale (e.g. commissions, attorneys’ fees, and taxes),
costs of any Hazardous Materials clean-up and monitoring, costs of deferred
maintenance, repair, refurbishment and retrofit, costs of defending or settling
litigation affecting the Property, and lost opportunity costs (if any),
including the time value of money during any anticipated holding period by
Mortgagee; (iv) declining trends in real property values generally and with
respect to properties similar to the Property; (v) anticipated discounts upon
resale of the Property as a distressed or foreclosed property; (vi) the fact of
additional collateral (if any), for the Secured Obligations; and (vii) such
other factors or matters that Mortgagee (in its sole and absolute discretion)
deems appropriate. In regard to the above, Mortgagor acknowledges and agrees
that: (viii) Mortgagee is not required to use any or all of the foregoing
factors to determine the amount of its credit bid; (ix) this paragraph does not
impose upon Mortgagee any additional obligations that are not imposed by law at
the time the credit bid is made; (x) the amount of Mortgagee’s credit bid need
not have any relation to any loan-to-value ratios specified in the Loan
Documents or previously discussed between Mortgagor and Mortgagee; and (xi)
Mortgagee’s credit bid may be (at Mortgagee’s sole and absolute discretion)
higher or lower than any appraised value of the Property;

 

  e. Multiple Foreclosures. To resort to and realize upon the security hereunder
and any other security now or later held by Mortgagee concurrently or
successively and in one or several consolidated or independent judicial actions
and to apply the proceeds received upon the Secured Obligations all in such
order and manner as Mortgagee determines in its sole discretion;

 

  f. Rights to Collateral. To exercise all rights Mortgagee may have with
respect to the Collateral under this Mortgage, the UCC or otherwise at law; and

 

  g. Other Rights. To exercise such other rights as Mortgagee may have at law or
in equity or pursuant to the terms and conditions of this Mortgage or any of the
other Loan Documents.

In connection with any sale or sales hereunder, Mortgagee may elect to treat any
of the Property which consists of a right in action or which is property that
can be severed from the Property (including, without limitation, any
improvements forming a part thereof) without causing structural damage thereto
as if the same were personal property or a fixture, as the case may be, and
dispose of the same in accordance with applicable law, separate and apart from
the sale of the Property. Any sale of Collateral hereunder shall be conducted in
any manner permitted by the UCC.

 

7.4 Application of Foreclosure Sale Proceeds. To the fullest extent permitted by
law, proceeds of any sale under this Mortgage shall be applied to the extent
funds are so available to the following items in such order as Mortgagee in its
discretion may determine:

 

  a. To payment of the costs, expenses and fees of taking possession of the
Property, and of holding, operating, maintaining, using, leasing, repairing,
improving, marketing and selling the same and of otherwise enforcing Mortgagee’s
right and remedies hereunder and under the other Loan Documents, including, but
not limited to, receivers’ fees, court costs, reasonable attorneys’,
accountants’, appraisers’, managers’, and other professional fees, title charges
and transfer taxes.

 

  b. To payment of all sums expended by Mortgagee under the terms of any of the
Loan Documents and not yet repaid, together with interest on such sums at the
Default Rate.

 

  c. To payment of the secured indebtedness and all other obligations secured by
this Mortgage, including, without limitation, interest at the Default Rate and,
to the extent permitted by applicable law, any prepayment fee, charge or premium
required to be paid under the Note in order to prepay principal, in any order
that Mortgagee chooses in its sole discretion.

 

26



--------------------------------------------------------------------------------

7.5 WAIVER OF MARSHALING RIGHTS. Mortgagor, for itself and for all parties
claiming through or under Mortgagor, and for all parties who may acquire a lien
on or interest in the Property, hereby waives all rights to have the Property
and/or any other property, including, without limitation, the Collateral, which
is now or later may be security for any Secured Obligation, marshaled upon any
foreclosure of this Mortgage or on a foreclosure of any other security for any
of the Secured Obligations.

 

7.6 NO CURE OR WAIVER. Neither Mortgagee’s nor any receiver’s entry upon and
taking possession of all or any part of the Property, nor any collection of
rents, issues, profits, insurance proceeds, condemnation proceeds or damages,
other security or proceeds of other securi­ty, or other sums, nor the
application of any collected sum to any Secured Obligation, nor the exercise of
any other right or remedy by Mortgagee or any receiver shall cure or waive any
Default or notice of default under this Mortgage, or nullify the effect of any
notice of default or sale (unless all Secured Obligations then due have been
paid or performed and Mortgagor has cured all other Defaults hereunder), or
impair the status of the security, or prejudice Mortgagee in the exercise of any
right or remedy, or be construed as an affirmation by Mortgagee of any tenancy,
lease or option or a subordination of the lien of this Mortgage.

 

7.7 PAYMENT OF COSTS, EXPENSES AND ATTORNEYS’ FEES. Mortgagor agrees to pay to
Mortgagee immediately and upon demand all costs and expenses incurred by
Mortgagee in the enforcement of the terms and conditions of this Mortgage
(including, without limitation, court costs and attorneys’ fees, whether
incurred in litigation or not) with interest from the date of expenditure until
said sums have been paid at the rate of interest applicable to the principal
balance of the Note as specified therein.

 

7.8 POWER TO FILE NOTICES AND CURE DEFAULTS. Mortgagor hereby irrevocably
appoints Mortgagee and its successors and assigns, as its attorney-in-fact,
which agency is coupled with an interest, to perform any obligation of Mortgagor
hereunder upon the occurrence of an event, act or omission which, with notice or
passage of time or both, would constitute a Default, provided, however, that:
(a) Mortgagee as such attorney-in-fact shall only be accountable for such funds
as are actually received by Mortgagee; and (b) Mortgagee shall not be liable to
Mortgagor or any other person or entity for any failure to act under this
Section.

 

7.9 REMEDIES CUMULATIVE. All rights and remedies of Mortgagee under this
Mortgage and the other Loan Documents are cumulative and are in addition to all
rights and remedies provided by applicable law (including specifically that of
foreclosure of this Mortgagee as though it were a mortgage). Mortgagee may
enforce any one or more remedies or rights under the Loan Documents either
successively or concurrently.

ARTICLE 8. MISCELLANEOUS PROVISIONS

 

8.1 ADDITIONAL PROVISIONS. The Loan Documents contain or incorporate by
reference the entire agreement of the parties with respect to matters
contemplated herein and supersede all prior negotiations. The Loan Documents
grant further rights to Mortgagee and contain further agreements and affirmative
and negative covenants by Mortgagor which apply to this Mortgage and to the
Property and such further rights and agreements are incorporated herein by this
reference. THE OBLIGATIONS AND LIABILITIES OF MORTGAGOR UNDER THIS MORTGAGE AND
THE OTHER LOAN DOCUMENTS ARE SUBJECT TO THE PROVISIONS OF SECTION 8 IN THE NOTE
ENTITLED “BORROWER’S LIABILITY.”

 

8.2 NON-WAIVER. By accepting payment of any amount secured hereby after its due
date or late performance of any other Secured Obligation, Mortgagee shall not
waive its right against any person obligated directly or indirectly hereunder or
on any Secured Obligation, either to require prompt payment or performance when
due of all other sums and obligations so secured or to declare default for
failure to make such prompt payment or performance. No exercise of any right or
remedy by Mortgagee hereunder shall constitute a waiver of any other right or
remedy herein contained or provided by law. No failure by Mortgagee to exercise
any right or remedy hereunder arising upon any Default shall be construed to
prejudice Mortgagee’s rights or remedies upon the

 

27



--------------------------------------------------------------------------------

occurrence of any other or subsequent Default. No delay by Mortgagee in
exercising any such right or remedy shall be construed to preclude Mortgagee
from the exercise thereof at any time while that Default is continuing. No
notice to nor demand on Mortgagor shall of itself entitle Mortgagor to any other
or further notice or demand in similar or other circumstances.

 

8.3 CONSENTS AND APPROVALS. Wherever Mortgagee’s consent, approval, acceptance
or satisfaction is required under any provision of this Mortgage or any of the
other Loan Documents, such consent, approval, acceptance or satisfaction shall
not be unreasonably withheld, conditioned or delayed by Mortgagee unless such
provision expressly so provides.

 

8.4 PERMITTED CONTESTS. After prior written notice to Mortgagee, Mortgagor may
contest, by appropriate legal or other proceedings conducted in good faith and
with due diligence, the amount, validity or application, in whole or in part, of
any lien, levy, tax or assessment, or any lien of any laborer, mechanic,
materialman, supplier or vendor, or the application to Mortgagor or the Property
of any law or the validity thereof, the assertion or imposition of which, or the
failure to pay when due, would constitute a Default; provided that (a) Mortgagor
pursues the contest diligently, in a manner which Mortgagee determines is not
prejudicial to Mortgagee, and does not impair the lien of this Mortgage; (b) the
Property, or any part hereof or estate or interest therein, shall not be in any
danger of being sold, forfeited or lost by reason of such proceedings; (c) in
the case of the contest of any law or other legal requirement, Mortgagee shall
not be in any danger of any civil or criminal liability; and (d) if required by
Mortgagee, Mortgagor deposits with Mortgagee any funds or other forms of
assurance (including a bond or letter of credit) satisfactory to Mortgagee to
protect Mortgagee from the consequences of the contest being unsuccessful.
Mortgagor’s right to contest pursuant to the terms of this provision shall in no
way relieve Mortgagor or Borrower of its obligations under the Loan or to make
payments to Mortgagee as and when due.

 

8.5 FURTHER ASSURANCES. Mortgagor shall, upon demand by Mortgagee, execute,
acknowledge (if appropriate) and deliver any and all documents and instruments
and do or cause to be done all further acts reasonably necessary or appropriate
to effectuate the purposes of the Loan Documents and to perfect any assignments
contained therein.

 

8.6 ATTORNEYS’ FEES. If any legal action, suit or proceeding is commenced
between Mortgagor and Mortgagee regarding their respective rights and
obligations under this Mortgage or any of the other Loan Documents, the
prevailing party shall be entitled to recover, in addition to damages or other
relief, costs and expenses, reasonable attorneys’ fees and court costs
(including, without limitation, expert witness fees). As used herein the term
“prevailing party” shall mean the party which obtains the principal relief it
has sought, whether by compromise settlement or judgment. If the party which
commenced or instituted the action, suit or proceeding shall dismiss or
discontinue it without the concurrence of the other party, such other party
shall be deemed the prevailing party.

 

8.7 MORTGAGOR AND MORTGAGEE DEFINED. The term “Mortgagor” includes both the
original Mortgagor and any subsequent owner or owners of any of the Property,
and the term “Mortgagee” includes the original Mortgagee and any future owner or
holder, including assignees, pledges and participants, of the Note or any
interest therein.

 

8.8 DISCLAIMERS.

 

  a. Nominee Capacity of MERS. MERS serves as mortgagee of record and secured
party solely as nominee, in an administrative capacity, for Lender and its
successors and assigns and only holds legal title to the interests granted,
assigned, and transferred herein. All payments or deposits with respect to the
Secured Obligations shall be made to Lender, all advances under the Loan
Documents shall be made by Lender, and all consents, approvals, or other
determinations required or permitted of Mortgagee herein shall be made by
Lender. MERS shall at all times comply with the instructions of Lender and its
successors and assigns. If necessary to comply with law or custom, MERS (for the

 

28



--------------------------------------------------------------------------------

benefit of Lender and its successors and assigns) may be directed by Lender to
exercise any or all of those interests, including without limitation, the right
to foreclose and sell the Property, and take any action required of Lender,
including without limitation, a release, discharge or reconveyance of this
Mortgage. Subject to the foregoing, all references herein to “Mortgagee” shall
include Lender and its successors and assigns.

 

  b. Relationship. The relationship of Mortgagor and Mortgagee under this
Mortgage and the other Loan Documents is, and shall at all times remain, solely
that of borrower and lender; (the role of MERS hereunder being solely that of
nominee as set forth in subsection (a) above and not that of a lender); and
Mortgagee neither undertakes nor assumes any responsibility or duty to Mortgagor
or to any third party with respect to the Property. Notwithstanding any other
provisions of this Mortgage and the other Loan Documents: (i) Mortgagee is not,
and shall not be construed to be, a partner, joint venturer, member, alter ego,
manager, controlling person or other business associate or participant of any
kind of Mortgagor, and Mortgagee does not intend to ever assume such status;
(ii) Lender’s activities in connection with this Mortgage and the other Loan
Documents shall not be “outside the scope of activities of a lender of money”
within the meaning of California Civil Code Section 3434, as amended or
recodified from time to time, and Mortgagee does not intend to ever assume any
responsibility to any person for the quality, suitability, safety or condition
of the Property; and (iii) Mortgagee shall not be deemed responsible for or a
participant in any acts, omissions or decisions of Mortgagor.

 

  c. No Liability. Mortgagee shall not be directly or indirectly liable or
responsible for any loss, claim, cause of action, liability, indebtedness,
damage or injury of any kind or character to any person or property arising from
any construction on, or occupancy or use of, the Property, whether caused by or
arising from: (i) any defect in any building, structure, grading, fill,
landscaping or other improvements thereon or in any on-site or off-site
improvement or other facility therein or thereon; (ii) any act or omission of
Mortgagor or any of Mortgagor’s agents, employees, independent contractors,
licensees or invitees; (iii) any accident in or on the Property or any fire,
flood or other casualty or hazard thereon; (iv) the failure of Mortgagor or any
of Mortgagor’s licensees, employees, invitees, agents, independent contractors
or other representatives to maintain the Property in a safe condition; or (v)
any nuisance made or suffered on any part of the Property.

 

8.9 SEVERABILITY. If any term of this Mortgage or any other Loan Document, or
the application thereof to any person or circumstances, shall, to any extent, be
invalid or unenforceable, the remainder of this Mortgage or such other Loan
Document, or the application of such term to persons or circumstances other than
those as to which it is invalid or unenforceable, shall not be affected thereby,
and each term of this Mortgage or such other Loan Document shall be valid and
enforceable to the fullest extent permitted by law.

 

8.10 RELATIONSHIP OF ARTICLES. The rights, remedies and interests of Mortgagee
under the Mortgage established by Article 1 and the security agreement
established by Article 4 are independent and cumulative, and there shall be no
merger of any lien created by the Mortgage with any security interest created by
the security agreement. Mortgagee may elect to exercise or enforce any of its
rights, remedies or interests under either or both the Mortgage or the security
agreement as Mortgagee may from time to time deem appropriate. The absolute
assignment of rents and leases established by Article 3 is similarly independent
of and separate from the Mortgage and the security agreement.

 

8.11 MERGER. No merger shall occur as a result of Mortgagee’s acquiring any
other estate in, or any other lien on, the Property unless Mortgagee consents to
a merger in writing.

 

8.12 OBLIGATIONS OF MORTGAGOR, JOINT AND SEVERAL. If more than one person has
executed this Mortgage as “Mortgagor”, the obligations of all such persons
hereunder shall be joint and several.

 

29



--------------------------------------------------------------------------------

8.13 SEPARATE AND COMMUNITY PROPERTY. Any married person who executes this
Mortgage as a “Mortgagor” agrees that any money judgment which Mortgagee obtains
pursuant to the terms of this Mortgage or any other obligation of that married
person secured by this Mortgage may be collected by execution upon any separate
property or community property of that person.

 

8.14 INTEGRATION; INTERPRETATION. The Loan Documents contain or expressly
incorporate by reference the entire agreement of the parties with respect to the
matters contemplated therein and supersede all prior negotiations or agreements,
written or oral. The Loan Documents shall not be modified except by written
instrument executed by all parties. Any reference in any of the Loan Documents
to the Property or Collateral shall include all or any part of the Property or
Collateral. Any reference to the Loan Documents includes any amendments,
renewals or extensions now or hereafter approved by Mortgagee in writing. When
the identity of the parties or other circumstances make it appropriate, the
masculine gender includes the feminine and/or neuter, and the singular number
includes the plural.

 

8.15 CAPITALIZED TERMS. Capitalized terms not otherwise defined herein shall
have the meanings set forth in the Note.

 

8.16 SUCCESSORS IN INTEREST. The terms, covenants, and conditions contained
herein and in the other Loan Documents shall be binding upon and inure to the
benefit of the heirs, successors and assigns of the parties. The foregoing
sentence shall not be construed to permit Mortgagor to assign the Loan except as
otherwise permitted under the Note or the other Loan Documents.

 

8.17 GOVERNING LAW. This Mortgage was accepted by Mortgagee in the state of
California and the proceeds of the Note secured hereby were disbursed from the
state of California, which state the parties agree has a substantial
relationship to the parties and to the underlying transaction embodied hereby.
Accordingly, in all respects, including, without limiting the generality of the
foregoing, matters of construction, validity, enforceability and performance,
this Mortgage, the Note and the other Loan Documents and the obligations arising
hereunder and thereunder shall be governed by, and construed in accordance with,
the laws of the state of California applicable to contracts made and performed
in such state and any applicable law of the United States of America, except
that at all times the provisions for all remedies granted hereunder and the
creation, perfection and enforcement of the liens and security interests created
pursuant hereto and pursuant to the other Loan Documents in any Collateral which
is located in the state where the Property is located shall be governed by and
construed according to the law of the state where the Property is located.
Except as provided in the immediately preceding sentence, Mortgagor hereby
unconditionally and irrevocably waives, to the fullest extent permitted by law,
any claim to assert that the law of any jurisdiction other than California
governs this Mortgage, the Note and other Loan Documents.

 

8.18 CONSENT TO JURISDICTION. Mortgagor irrevocably submits to the jurisdiction
of: (a) any state or federal court sitting in the state of California over any
suit, action, or proceeding, brought by Mortgagor against Mortgagee, arising out
of or relating to this Mortgage, the Note or the Loan; (b) any state or federal
court sitting in the state where the Property is located or the state in which
Mortgagor’s principal place of business is located over any suit, action or
proceeding, brought by Mortgagee against Mortgagor, arising out of or relating
to this Mortgage, the Note or the Loan; and (c) any state court sitting in the
county of the state where the Property is located over any suit, action, or
proceeding, brought by Mortgagee to foreclose this Mortgage or any action
brought by Mortgagee to enforce its rights with respect to the Collateral.
Mortgagor irrevocably waives, to the fullest extent permitted by law, any
objection that Mortgagor may now or hereafter have to the laying of venue of any
such suit, action, or proceeding brought in any such court and any claim that
any such suit, action, or proceeding brought in any such court has been brought
in an inconvenient forum.

 

8.19 EXHIBITS. Exhibit A is incorporated into this Mortgage by this reference.

 

8.20 ADDRESSES; REQUEST FOR NOTICE. All notices and other communications that
are required or permitted to be given to a party under this Mortgage or the
other Loan Documents shall be in writing, refer to

 

30



--------------------------------------------------------------------------------

the Loan number, and shall be sent to such party, either by personal delivery,
by overnight delivery service, by certified first class mail, return receipt
requested, or by facsimile transmission to the addressee or facsimile number
below. All such notices and communications shall be effective upon receipt of
such delivery or facsimile transmission. The addresses of the parties are set
forth on page 1 of this Mortgage and the facsimile numbers for the parties are
as follows:

Mortgagee:

MORTGAGE ELECTRONIC REGISTRATION

SYSTEMS, INC.

FAX No.: (703) 748-0183

 

Mortgagor:

 

KBS SABAL PAVILION, LLC

FAX No.: (949) 417-6518

 

With a copy to:

 

Stacie Yamane

KBS Realty Advisors LLC

620 Newport Center Drive, Suite 1300

Newport Beach, CA 92660

FAX No.: (949) 417-6520

  

With additional copies to:

 

Peter Potrykus

KBS Capital Advisors LLC

1133 21st Street NW, Suite 400

Washington, DC 20036

FAX No.: (202) 822-1340

 

L. Bruce Fischer

Morgan, Lewis & Bochius LLP

5 Park Plaza, Suite 1750

Irvine, CA 92614

FAX No.: (949) 399-7001

     

Mortgagor’s principal place of business is at the address set forth on page 1 of
this Mortgage.

Any Mortgagor whose address is set forth on page 1 of this Mortgage hereby
requests that a copy of notice of default and notice of sale be delivered to it
at that address. Failure to insert an address shall constitute a designation of
Mortgagor’s last known address as the address for such notice. Any party shall
have the right to change its address for notice hereunder to any other location
within the continental United States by giving 30 days notice to the other
parties in the manner set forth above.

 

8.21 COUNTERPARTS. This Mortgage may be executed in any number of counterparts,
each of which, when executed and delivered, will be deemed an original and all
of which taken together, will be deemed to be one and the same instrument.

 

8.22 WAIVER OF JURY TRIAL. TO THE EXTENT NOW OR HEREAFTER PERMITTED BY
APPLICABLE LAW, MORTGAGEE AND MORTGAGOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS MORTGAGE OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF MORTGAGEE OR
MORTGAGOR. THIS PROVISION IS A MATERIAL INDUCEMENT FOR MORTGAGEE TO ENTER INTO
THIS MORTGAGE.

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as of the day and year
set forth above.

 

“MORTGAGOR” KBS SABAL PAVILION, LLC, a Delaware limited liability company By:  
KBS REIT ACQUISITION II, LLC,   a Delaware limited liability company,   its sole
member   By:   KBS Limited Partnership,     a Delaware limited partnership    
its sole member     By:   KBS REAL ESTATE INVESTMENT TRUST, INC.       a
Maryland corporation,       general partner       By:  

/s/ Charles J. Schreiber, Jr.

        Charles J. Schreiber, Jr.         Chief Executive Officer

(ALL SIGNATURES MUST BE ACKNOWLEDGED)

 

WITNESS/ATTEST

 

 

(ALL SIGNATURES MUST BE WITNESSED BY TWO WITNESSES, AND THE NAMES MUST BE
PRINTED BENEATH THE SIGNATURE)